- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: September 30, 2010 Registration with CVM SHOULD not BE CONSTRUED AS AN EVALUATION oF the company. company management is responsible for the information provided. 01.01 - IDENTIFICATION 1 - CVM CODE 2 - COMPANY NAME 3 - CNPJ (Federal Tax ID) 01866-0 CPFL ENERGIA S.A. 02.429.144/0001-93 4 - NIRE (State Registration Number) 01.02 - HEAD OFFICE 1 - ADDRESS Rua Gomes de Carvalho, 1510 - 14º Cj 2 2 - DISTRICT Vila Olímpia 3 - ZIP CODE 04547-005 4 - CITY São Paulo 5 - STATE SP 6 - AREA CODE 7 - TELEPHONE 3756-8018 8 - TELEPHONE - 9 - TELEPHONE - 10 - TELEX 11 - AREA CODE 12 - FAX 3756-8392 13 - FAX - 14 - FAX - 15 - E-MAIL ri@cpfl.com.br 01.03 - INVESTOR RELATIONS OFFICER (Company Mailing Address) 1- NAME Wilson P. Ferreira Junior 2  ADDRESS Rodovia Campinas Mogi-Mirim, 1755, Km 2,5 3 - DISTRICT Jardim Santana 4 - ZIP CODE 13088-900 5 - CITY Campinas 6 - STATE SP 7 - AREA CODE 8 - TELEPHONE 3756-8704 9 - TELEPHONE - 10 - TELEPHONE - 11 - TELEX 12 - AREA CODE 13 - FAX 3756-8777 14 - FAX - 15 - FAX - 16 - E-MAIL wferreira@cpfl.com.br 01.04 REFERENCE / AUDITOR INFORMATION CURRENT YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2. END 3 - NUMBER 4 - BEGINNING 5 - END 6 - NUMBER 7 - BEGINNING 8 - END 3 2 09 - INDEPENDENT ACCOUNTANT KPMG Auditores Independentes 10 - CVM CODE 00418-9 11. PARTNER IN CHARGE Jarib Brisola Duarte Fogaça 12 - CPF (INDIVIDUAL TAX ID) 012.163.378-02 1 01.05 - CAPITAL STOCK Number of Shares (in units) 1 CURRENT QUARTER 09/30/2010 2 PREVIOUS QUARTER 06/30/2010 3 SAME QUARTER PREVIOUS YEAR 09/30/2009 Paid-in Capital 1  Common 2  Preferred 0 0 0 3  Total Treasury Stock 4 - Common 0 0 0 5 - Preferred 0 0 0 6  Total 0 0 0 01.06 - COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Other 2 - STATUS Operational 3 - NATURE OF OWNERSHIP Private National 4 - ACTIVITY CODE 3120 Administration and Participation Company - Electric Energy 5 - MAIN ACTIVITY Holding 6 - CONSOLIDATION TYPE Full 7  TYPE OF INDEPENDENT ACCOUNTANTS REPORT Unqualified 01.07 - COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1  ITEM 2 - CNPJ (Federal Tax ID) 3 - COMPANY NAME 01.08 - CASH DIVIDENDS 1  ITEM 2  EVENT 3  APPROVAL 4  TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE 02 RCA 08/11/2010 Dividend 09/30/2010 ON (Common shares) 2 01.09 - SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1 - ITEM 2 - DATE OF CHANGE 3 - CAPITAL STOCK (IN THOUSANDS OF REAIS) 4 - AMOUNT OF CHANGE (IN THOUSANDS OF REAIS) 5 - NATURE OF CHANGE 7 - NUMBER OF SHARES ISSUED (IN UNITS) 8 -SHARE PRICE WHEN ISSUED (IN REAIS) 01.10 - INVESTOR RELATIONS OFFICER 1- DATE 2  SIGNATURE 3 02.01 - BALANCE SHEET - ASSETS (in thousands of Brazilian reais  R$) 1  Code 2  Description 3  09/30/2010 4  06/30/2010 1 Total assets Current assets Cash and cash equivalents Credits Accounts receivable 0 0 Other receivables Dividends and interest on shareholders equity Financial investments Recoverable taxes Deferred taxes Prepaid expenses Derivatives 2 97 Materials and supplies 0 0 Other Noncurrent assets Long-term assets Other receivables Financial investments Recoverable taxes Deferred taxes Prepaid expenses Escrow deposits Related parties Associated companies 0 0 Subsidiaries Other related parties 0 0 Other 0 10 Permanent assets Investments Associated companies 0 0 Associated companies - goodwill 0 0 Permanent equity interests Permanent equity interests - goodwill Other investments 0 0 Permanent equity interests  negative goodwill Property, plant and equipment Intangible assets Deferred charges 0 0 4 02.02 - BALANCE SHEET - LIABILITIES (in thousands of Brazilian reais  R$) 1  Code 2 - Description 3  09/30/2010 4  06/30/2010 2 Total liabilities Current liabilities Loans and financing 0 0 Debentures Interest on debentures Suppliers Taxes and social contributions payable Dividends Reserves 0 0 Related parties 0 0 Other Accrued liabilities Derivatives 78 Other Noncurrent liabilities Long-term liabilities Loans and financing 0 0 Debentures Reserves Reserve for contingencies Related parties 0 0 Advance for future capital increase 0 0 Other Derivatives Other 17 18 Deferred income 0 0 Shareholders equity Capital Capital reserves 16 16 Revaluation reserves 0 0 Own assets 0 0 Subsidiary/associated companies 0 0 Profit reserves Legal reserves Statutory reserves 0 0 For contingencies 0 0 Unrealized profits 0 0 Profit retention 0 0 Special reserve for undistributed dividends 0 0 Other profit retention 0 0 Equity valuation adjustments 0 0 Adjustments of financial investments 0 0 Adjustments of cumulative translation 0 0 Adjustments of business combinations 0 0 Accumulated profit or loss Advance for future capital increase 0 0 5 03.01 - INCOME STATEMENT (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 3 - 07/01/2009 to 09/30/2009 4 - 01/01/2009 to 09/30/2009 Gross operating revenues 3 3 Deductions 0 0 PIS (Tax on Revenue) 0 0 COFINS (Tax on Revenue) 0 0 Net operating revenues 3 3 Cost of sales and/or services 0 0 0 0 Gross operating income 3 3 Operating income (expense) Selling 0 0 0 0 General and administrative Financial Financial income Interest on Shareholders Equity 0 0 Other Financial Income Financial expense Other operating income 0 0 0 0 Other operating expense Amortization of intangible asset of concession Other operating expense 0 0 Equity in subsidiaries Operating income Non operating income 0 0 0 0 Income 0 0 0 0 Expense 0 0 0 0 Income before taxes on income and profit sharing Income tax and social contribution Social Contribuition Income Tax Deferred income tax Deferred social contribution Deferred income tax 22 Statutory profit sharing/contributions 0 0 0 0 Profit sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest on shareholders equity 0 0 Net income SHARES OUTSTANDING EX-TREASURY STOCK (in units) NET INCOME PER SHARE (Reais) NET LOSS PER SHARE (Reais) 6 04.01  STATEMENTS OF CASH FLOW  INDIRECT METHOD (in thousands of Brazilian reais  R$) 1 - Code 2 - Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 - 07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 Net cash from operating activities Cash generated from operations 66 Net income, including income tax and social contribution Noncontrolling interest 0 0 0 0 Depreciation and amortization Reserve for contingencies 5 5 Interest and monetary and exchange restatement Equity in subsidiaries Loss on the noncurrent assets disposal 0 0 Variation on assets and liabilities Dividend and interest on shareholders equity received Recoverable taxes Escrow deposits Other operating assets Suppliers Taxes and social contributions paid Other taxes and social contributions Interest on debts - paid Other operating liabilities Other 0 0 0 0 Net cash in investing activities Decrease of capital in subsidiaries 0 0 0 Acquisition of property, plant and equipment 0 0 0 Financial investments Acquisition of intangible assets  other 0 0 Sale of noncurrent assets 0 0 0 Advances for future capital increase Intercompany loans with subsidiaries and associated companies 0 0 Other 72 Net cash in financing activities Loans, financing and debentures obtained 0 0 0 0 Payment of loans, financing and debentures (principal), net of derivatives 0 69 Dividend and interest on shareholders equity paid Exchange variation on cash and cash equivalents 0 0 0 0 Increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 7 05.01 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JULY 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 0 0 Dividend 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 8 1 - Code 2  Description 3  Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 0 0 Final balance 16 0 0 9 05.02 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 Dividend 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 10 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 Final balance 16 0 0 11 08.01  CONSOLIDATED BALANCE SHEET  ASSETS (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3  09/30/2010 4  06/30/2010 1 Total assets Current assets Cash and cash equivalents Credits Accounts receivable Consumers, concessionaires and licensees Allowance for doubtful accounts Other credits Financial investments Recoverable taxes Deferred taxes Deferred tariff cost variations Prepaid expenses Derivatives Materials and supplies Other Noncurrent assets Long-term assets Other credits Consumers, concessionaires and licensees Financial investments Recoverable taxes Deferred taxes Deferred tariff cost variations Prepaid expenses Escrow deposits Derivatives Related parties 0 0 Associated companies 0 0 Subsidiaries 0 0 Other related parties 0 0 Other Permanent assets Investments Associated companies 0 0 Interest in subsidiaries 0 0 Other investments Permanent equity interests  negative goodwill Property, plant and equipment Intangible assets Deferred charges 12 08.02  CONSOLIDATED BALANCE SHEET  LIABILITIES AND SHAREHOLDRES EQUITY (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3  09/30/2010 4  06/30/2010 2 Total liabilities Current liabilities Loans and financing Accrued interest on debts Loans and financing Debentures Accrued interest on debentures Debentures Suppliers Taxes and social contributions payable Dividends and interest on equity Reserves 0 0 Related parties 0 0 Other Employee pension plans Regulatory charges Accrued liabilities Deferred tariff gain variations Deferred tax debts Derivatives Other Noncurrent liabilities Long-Term liabilities Loans and financing Accrued Interest on debts Loans and financing Debentures Reserves Reserve for contingencies Related parties 0 0 Advance for future capital increase 0 0 Other Suppliers Employee pension plans Taxes and social contributions payable Deferred tax debts Deferred tariff gain variations Derivatives Other Deferred revenue 0 0 Noncontrolling shareholders interest Shareholders equity Capital Capital reserves 16 16 Revaluation reserves 0 0 Own assets 0 0 Subsidiary/associated companies 0 0 Profit reserves Legal 0 0 Statutory 0 0 For contingencies 0 0 Unrealized profits 0 0 Profit retention Special reserve for undistributed dividends 0 0 Other revenue reserves 0 0 Equity valuation adjustments 0 0 Adjustment of financial investments 0 0 Adjustment of cumulative translation 0 0 Adjustment of business combinations 0 0 Accumulated profit or loss Advance for future capital increase 0 0 13 09.01  CONSOLIDATED INCOME STATEMENT (in thousands of Brazilian reais  R$) 1  Code 2 - Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 - 07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 Operating revenues Deductions from operating revenues ICMS (State VAT) PIS (Tax on Revenue) COFINS (Tax on Revenue) ISS (Tax on Service Revenue) Global reversal reserve  RGR Fuel consumption account - CCC Energy development account - CDE Research and Development and Energy Efficiency Programs PROINFA Emergency Charges (ECE/EAEE) 0 4 11 Net operating revenues Cost of electric energy services Electric energy purchased for resale Electric energy network usage charges Personnel Employee pension plans Material Outsourced services Depreciation and amortization Other Cost of services rendered to third parties Gross operating income Operating income (expense) Sales and marketing General and administrative Financial income (expense) Financial income Financial expenses Financial expenses 0 0 Interest on Shareholders Equity 0 0 0 Other operating income 0 0 0 0 Other operating expenses Amortization of intangible asset of concession Other operating expense Equity in subsidiaries 0 0 0 0 Operating income Nonoperating income (expense) 0 0 0 0 Nonoperating income 0 0 0 0 Nonoperating expense 0 0 0 0 Income before taxes on income and profit sharing Income tax and social contribution Social contribution Income tax Deferred income tax and social contribution Social contribution Income tax Statutory profit sharing/contributions 0 0 0 0 Profit sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest on shareholders equity 0 0 0 Noncontrolling shareholders interest Net income SHARES OUTSTANDING EX-TREASURY STOCK (units) NET INCOME PER SHARE (Reais) LOSS PER SHARE (Reais) 14 10.01  CONSOLIDATED STATEMENTS OF CASH FLOW  Indirect method (in thousands of Brazilian reais  R$) 1 - Code 2 - Description 3  07/01/2010 to 09/30/2010 4  01/01/2010 to 09/30/2010 5  07/01/2009 to 09/30/2009 6  01/01/2009 to 09/30/2009 Net cash from operating activities Cash generated from operations Net income, including income tax and social contribution Interest of noncontrolling shareholders Depreciation and amortization Reserve for contingencies Interest and monetary and exchange restatement Gain / (loss) on pension plan Equity in subsidiaries 0 0 0 0 Losses on disposal of noncurrent assets Deferred taxes - PIS and COFINS Other 0 0 Variation on assets and liabilities Consumers, Concessionaires and Licensees Recoverable Taxes Deferred Tariff Costs Variations Escrow deposits Prepaid expenses  Regulatory assets Other operating assets Suppliers Taxes and social contributions paid Other taxes and social contributions Deferred Tariff Gains Variations Employee Pension Plans Interest paid on debt Regulatory Charges Other accounts payable  Regulatory liabilities Other operating liabilities Other 0 0 0 0 Net cash in investing activities Addition to Interest in subsidiaries Acquisition of property, plant and equipment Financial investments Increase of special obligations Acquisition of intangible assets Sale of noncurrent assets Other Net cash in financing activities Loans, financing and debentures obtained Payments of Loans, financing and debentures , net of derivatives Dividend and interest on shareholders equity paid Exchange variation on cash and cash equivalents 0 0 0 0 Increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 15 11.01  CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JULY 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 0 0 Dividend 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 0 0 Final balance 16 0 0 16 11.02  CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais  R$) 1 - Code 2  Description 3 - Capital 4  Capital Reserves 5  Revaluation Reserves 6  Profit Reserves 7  Retained earnings 8  Equity valuation adjustments 9  Shareholders Equity Total Opening balance 16 0 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 16 0 0 0 Net income / Loss for the period 0 0 0 0 0 Distribution 0 0 0 0 0 Dividend 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserve 0 0 0 0 0 0 0 Equity valuation adjustments 0 0 0 0 0 0 0 Adjustment of financial Investments 0 0 0 0 0 0 0 Adjustment of cumulative translation 0 0 0 0 0 0 0 Adjustment of business combinations 0 0 0 0 0 0 0 Increase/Decrease on capital 0 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 Other transactions of capital 0 0 0 0 0 0 0 Other 0 0 0 0 0 Final balance 16 0 0 17 (Free Translation of the original in Portuguese) FEDERAL GOVERNMENT BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION  ITR Brazilian Corporation Law COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Date: September 30, 2010 06.01  NOTES TO THE INTERIM FINANCIAL STATEMENTS CPFL ENERGIA S.A. NOTES TO THE INTERIM FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 (Amounts stated in thousands of Brazilian reais, except where otherwise indicated) ( 1 ) OPERATIONS CPFL Energia S.A. (CPFL Energia or Company) is a publicly quoted corporation incorporated for the principal purpose of acting as a holding company, participating in the capital of other companies primarily dedicated to electric energy distribution, generation and sales activities. The Company has direct and indirect interests in the following subsidiaries, allocated by line of business: September 30, 2010 June 30, 2010 Subsidiary Con soli dation Method Equity Interest - % Equity Interest - % Direct Indirect Direct Indirect Energy Distribution Companhia Paulista de Força e Luz ("CPFL Paulista") Full 100.00 - 100.00 - Companhia Piratininga de Força e Luz ("CPFL Piratininga") Full 100.00 - 100.00 - Companhia Luz e Força Santa Cruz ("CPFL Santa Cruz") Full 100.00 - 100.00 - Rio Grande Energia S.A. ("RGE") Full 100.00 - 100.00 - Companhia Leste Paulista de Energia ("CPFL Leste Paulista") Full 100.00 - 100.00 - Companhia Jaguari de Energia ("CPFL Jaguari") Full 100.00 - 100.00 - Companhia Sul Paulista de Energia ("CPFL Sul Paulista") Full 100.00 - 100.00 - Companhia Luz e Força de Mococa ("CPFL Mococa") Full 100.00 - 100.00 - Energy Generation CPFL Geração de Energia S.A. ("CPFL Geração") Full 100.00 - 100.00 - CPFL Sul Centrais Elétricas Ltda. ("CPFL Sul Centrais Elétricas") Full - 100.00 - 100.00 Paulista Lajeado Energia S.A. ("Paulista Lajeado") Full - 59.93 - 59.93 CPFL Bioenergia S.A. ("CPFL Bioenergia") Full - 100.00 - 100.00 CPFL Bio Formosa S.A. ("CPFL Bio Formosa") Full - 100.00 - 100.00 CPFL Bio Anicuns S.A. ("Anicuns") Full - 100.00 - 100.00 CPFL Bio Itapaci S.A ("Itapaci") Full - 100.00 - 100.00 CPFL Bio Buriti S.A. ("CPFL Bio Buriti") Full - 100.00 - 100.00 CPFL Bio Ipê S.A. ("CPFL Bio Ipê") Full - 100.00 - 100.00 CPFL Bio Pedra S.A. ("CPFL Bio Pedra") Full - 100.00 - 100.00 Santa Clara I Energias Renováveis Ltda. ("Santa Clara I") Full - 100.00 - 100.00 Santa Clara II Energias Renováveis Ltda. ("Santa Clara II") Full - 100.00 - 100.00 Santa Clara III Energias Renováveis Ltda. ("Santa Clara III") Full - 100.00 - 100.00 Santa Clara IV Energias Renováveis Ltda. ("Santa Clara IV") Full - 100.00 - 100.00 Santa Clara V Energias Renováveis Ltda. ("Santa Clara V") Full - 100.00 - 100.00 Santa Clara VI Energias Renováveis Ltda. ("Santa Clara VI") Full - 100.00 - 100.00 Eurus VI Energias Renováveis Ltda. ("Eurus VI") Full - 100.00 - 100.00 Campo dos Ventos I Energias Renovaveis S.A. ("Campo dos Ventos I") Full - 100.00 - - Campo dos Ventos II Energias Renovaveis S.A. ("Campo dos Ventos II") Full - 100.00 - - Campo dos Ventos III Energias Renovaveis S.A. ("Campo dos Ventos III") Full - 100.00 - - Campo dos Ventos IV Energias Renovaveis S.A. ("Campo dos Ventos IV") Full - 100.00 - - Campo dos Ventos V Energias Renovaveis S.A. ("Campo dos Ventos V") Full - 100.00 - - Campo dos Ventos VI Energias Renovaveis S.A. ("Campo dos Ventos VI") Full - 100.00 - - Eurus V Energias Renovaveis S.A.("Eurus V") Full - 100.00 - - CERAN - Companhia Energética Rio das Antas ("CERAN") Proportionate - 65.00 - 65.00 BAESA - Energética Barra Grande S.A. ("BAESA") Proportionate - 25.01 - 25.01 Campos Novos Energia S.A. ("ENERCAN") Proportionate - 48.72 - 48.72 Chapecoense Geração S.A. ("Chapecoense") Proportionate - 51.00 - 51.00 Foz do Chapecó Energia S.A. ("Foz do Chapecó") Proportionate - 51.00 - 51.00 Centrais Elétricas da Paraíba S.A.- EPASA ("EPASA") Proportionate - 51.00 - 51.00 Energy Commercialization and Services CPFL Comercialização Brasil S.A. ("CPFL Brasil") Full 100.00 - 100.00 - Sul Geradora Participações S.A. ("Sul Geradora") Full - 99.95 - 99.95 Clion Assessoria e Comercialização de Energia Elétrica Ltda. ("CPFL Meridional") Full - 100.00 - 100.00 CPFL Comercialização Cone Sul S.A. ("CPFL Cone Sul") Full - 100.00 - 100.00 CPFL Planalto Ltda. ("CPFL Planalto") Full 100.00 - 100.00 - CPFL Serviços, Equipamentos, Industria e Comércio S.A. ("CPFL Serviços") Full 100.00 - 100.00 - Chumpitaz Participações S.A. ("Chumpitaz") Full 100.00 - 100.00 - CPFL Atende Centro de Contatos e Atendimento Ltda. ("CPFL Atende") Full 100.00 - 100.00 - Holding Company CPFL Jaguariuna S.A. ("CPFL Jaguariuna") Full 100.00 - 100.00 - Companhia Jaguari de Geração de Energia ("Jaguari Geração") Full 100.00 - 100.00 - Chapecoense Geração S.A. ("Chapecoense") Proportionate - 51.00 - 51.00 18 Campos dos Ventos I to V and Eurus V The corporate purpose of the indirect subsidiaries Campos dos Ventos I to V and Euros V is to participate in studies for developing electric energy generation projects using wind power. At the auction of reserve energy held on August 26, 2010, Campos dos Ventos II negotiated a 14 MW supply contract with delivery to begin in 2013, for a period of 20 years. Chumpitaz Serviços S.A. The bylaws of the subsidiary, previously called Chumpitaz Participações S.A., were amended during this quarter, changing the name of the company to Chumpitaz Serviços S.A.. The corporate purpose was changed to providing services of a technical, administrative, commercial nature, among others. Bio Itapaci S.A. and Bio Anicuns S.A. CPFL Bio Itapaci and CPFL Bio Anicuns S.A. are private corporations that were set up for the purpose of developing studies and projects for thermoelectric power generation. CPFL Brasil holds 100% of the share capital of CPFL Bio Itapaci and CPFL Bio Anicuns. ( 2 ) PRESENTATION OF THE INTERIM FINANCIAL STATEMENTS The individual (Parent Company) and consolidated quarterly financial statements are presented in thousands of Brazilian reais, except where otherwise indicated, and were prepared in accordance with (i) generally accepted accounting principles in Brazil, and the standards published by the Brazilian Securities Commission (CVM) applicable to quarterly financial statements, having fully complied with all the concepts introduced by Law nº 11,638/07 and Law 11,941/09 and (ii) the Accounting Manual of the Public Electric Energy Service and other regulations laid down by ANEEL. The Company and its subsidiaries opted to apply Article 1 of CVM Decision nº 603/09, which allows publicly-held companies to present their 2010 Quarterly Financial Statements  ITR in accordance with the accounting standards in force as of December 31, 2009, therefore without yet reflecting the full effects of the process of adjustment to international accounting standards. Accordingly, the accounting practices and criteria adopted in preparation of these quarterly financial statements are consistent with those followed in preparing the Financial Statements at December 31, 2009, and should be analyzed together. The main changes in accounting practices to be introduced by the Pronouncements, Interpretations and Guidelines issued by the Brazilian Accounting Pronouncements Committee (Comitê de Pronunciamentos Contábeis CPC) and approved by the Brazilian Securities Commission - CVM in 2009 are currently being analyzed by the Company and its subsidiaries, while awaiting market decisions as to the application of certain standards. However, the preliminary results of this analysis indicate that the standards that will have the greatest impact on the Financial Statements are: i. ICPC 01  Concession Contracts: This Interpretation defines the form of accounting for the assets of concessions when certain conditions are met. The Companys preliminary understanding is that this Interpretation is applicable to the concessions relating to electric energy distribution services. The most likely impact on the Financial Statements will be the transfer of the balances of Fixed Assets and Special Obligations to the Intangible Asset in relation to the right to charge consumers a tariff (right to exploit the concession). It is currently being discussed whether the recording of an indemnification should be as an Intangible or a Financial Asset. 19 Due to the complexity of these changes, the Company and its subsidiaries are evaluating the impacts of applying the Interpretation in their Financial Statements; they have also taken part in discussions and debates with other agents from the electric energy sector, regulatory bodies and class associations. ii. CPC 26  Presentation of the Financial Statements: This Pronouncement establishes guidelines and minimum requirements for structure, content and presentation of the financial statements. The Company and its subsidiaries are examining any possible impacts of this Pronouncement, particularly as regards changes in individual accounting statements, such as, for example, the inclusion of Other Comprehensive Income in the Income Statement and the Statement of Changes in Shareholders Equity and separating the participation of controlling shareholders from that of noncontrolling shareholders in these statements. iii. CPC 27  Fixed Assets: This Pronouncement establishes the main points to be considered in accounting for a fixed asset, including the composition of the costs and methods permitted for calculating depreciation. The Company and its subsidiaries are also analyzing ICPC Interpretation 10 Interpretation regarding Initial Adoption of Technical Pronouncements CPCs 27, 28, 37 e 43 to the Fixed Assets and Investment Properties and the possible impacts on the balance of Fixed Assets at the transition date. iv. CPC 33  Employee Benefits: This Pronouncement concerns accounting for and disclosure of the benefits granted to employees. Due to the complexity of the accounting procedures defined in this regulation, the Company and its subsidiaries are analyzing the best alternative accounting methods, as required by the Pronouncement. v. CPC 18  Investment in Associated and Subsidiary Companies and CPC 19  Joint Ventures: these Pronouncements deal with the classification and subsequent recording of the permanent corporate interests held by an entity. Certain of our ventures which, under the current rules, are regarded as Joint Ventures and accordingly consolidated proportionally, may need to be registered as Associated Companies, and their income recorded by the equity accounting method. vi. Basic Conceptual Pronouncement - Framework for the Preparation and Presentation of Financial Statements": The Company is currently discussing with other agents of the electric energy sector, regulatory authorities and trade associations whether regulatory assets and liabilities (note 3) comply with the definition of assets and liabilities as established in the Conceptual Framework. In the event these regulatory assets and liabilities are not included within the scope of the definition, these entries could be reversed and only recorded at the time of their respective settlement.As mentioned above, due to the uncertainties as to the application of certain standards, reliable estimates of the impacts are at present impracticable. 2.1 Consolidation Principles The consolidated quarterly financial statements include the balances and transactions of the Company and its subsidiaries. The asset, liability, income and expense balances were fully consolidated. Prior to consolidation into the Company's financial statements, the financial statements of CPFL Geração, CPFL Brasil and CPFL Jaguari Geração are consolidated with those of their subsidiaries, fully or proportionally (in the case of jointly-controlled subsidiaries). 20 The portion relating to the noncontrolling shareholders is stated separately in liabilities and income statements for the periods presented. All significant intercompany balances and transactions have been eliminated. ( 3 ) REGULATORY ASSETS AND LIABILITIES Consolidated Septe mb e r 30, 2010 June 30, 2010 Current Noncurrent Total Current Noncurrent Total Assets Consumers, Concessionaires and Licensees (note 5) Free energy 3,808 - 3,808 3,673 - 3,673 Discounts TUSD (*) and Irrigation 19,689 14,388 34,077 15,453 6,658 22,111 23,497 14,388 37,885 19,126 6,658 25,784 Deferred Costs Variations Parcel "A" 666 - 666 999 - 999 CVA (**) 250,335 54,217 304,552 225,091 46,645 271,736 251,001 54,217 305,218 226,090 46,645 272,735 Prepaid Expenses (note 9) Overcontracting 35,207 1,380 36,587 51,844 2,188 54,032 Low income consumers' subsidy - Losses 23,867 34,935 58,802 26,094 37,816 63,910 Neutrality of the sector charges 891 446 1,337 374 523 897 Tariff adjustment 22,226 - 22,226 30,560 - 30,560 Other financial components 46,093 2,726 48,819 55,694 3,048 58,742 128,284 39,487 167,771 164,566 43,575 208,141 Liabilities Suppliers (note 17) Free energy - - Deferred Gains Variations Parcel "A" CVA Other Accounts Payable (note 22) Tariff review - Discounts TUSD and Irrigation Tariff adjustment - - Overcontracting Low income consumers' subsidy - Gains - Neutrality of the sector charges Other financial components Total net (*) Network Usage Charge - TUSD (**) Deferred Tariff Costs and Gains Variations from Parcel "A" itens - ("CVA") a) Rationing (RTE, Free Energy and Parcel A) At the end of 2001, as a result of the Emergency Program for the Reduction of Electric Energy Consumption, in effect between June 2001 and February 2002, the generators, the power distributors and the Federal Government signed the "Overall Agreement for the Electric Energy Sector". This agreement introduced, as a mechanism by which to reimburse the energy sector for the losses incurred as a result of this program, an Extraordinary Tariff Increase of 2.9% on energy supplied to residential consumers (except those regarded as "low income consumers") rural consumers and for public lighting, and 7.9% for all other consumers. 21 This adjustment was used to offset the following regulatory assets resulting from the rationing. As of September 30, 2010, these assets recorded by the subsidiaries are as follows: a.1) Electric energy from Independent Suppliers (Free Energy) Free Energy corresponds to the energy produced and made available to the consumer market during the rationing period by the generators, independent producers and own-power producers of energy. The distribution utilities collected the funds from the consumer through the extraordinary tariff adjustment and passed them on to the suppliers of electric energy, according to percentages established for each concessionaire. Accordingly, a regulatory asset and liability were recorded and these amounts restated in accordance with ANEELs instructions. On December 15, 2009, ANEEL issued Regulatory Resolution nº 387/2009 which establishes a new method for calculating the outstanding balances of Loss of Revenue and Free Energy after expiry of the RTE charge, with the objective of ensuring fairness to generators and distributors of electric energy as regards the calculation of the losses resulting from the collection of RTE from the final consumer. On the basis of this new calculation, the subsidiaries CPFL Paulista, CPFL Piratininga and CPFL Sul Paulista increased, in 2009, the liability relating to free energy by R$ 32,592. In the quarter ending March 31, 2010, the subsidiaries CPFL Paulista and CPFL Piratininga recorded additional adjustments of R$48 and R$2,479 as Other Operating Expenses, in respect of the principal. Using the same methodology, the subsidiaries CPFL Jaguari and CPFL Santa Cruz recorded assets of R$ 3,244 in 2009. After these adjustments and the amortization and restatement for the period, the net balance at September 30, 2010 stood at R$64,696 (R$ 63,874 as of June 30, 2010). The results of the new calculation were sent to ANEEL, which published Dispatch No. 1,450 on May 19, 2010, requesting reconciliation of the free energy figures from the distributors and generators. During this quarter, ANEEL issued dispatches, fixing the final amounts of the Free Energy pass-on for the majority of agents. The subsidiaries CPFL Paulista, CPFL Piratininga and CPFL Santa Cruz are still awaiting validation of the amounts fixed. Adjustments have been duly recorded for the other distributors and CPFL Geração. a.2) Parcel A Corresponds to the variation in the non-manageable costs representing Parcel "A" of the concession contracts, between January 1 and October 25, 2001. In the case of the subsidiaries CPFL Paulista, CPFL Piratininga, CPFL Santa Cruz, CPFL Leste Paulista, CPFL Mococa, CPFL Jaguari, CPFL Sul Paulista and RGE, the balances of Parcel A were totally amortized in November 2009, May 2008, November 2007, September 2005, March 2007, August 2005, December 2009 and July 2004, respectively. In view of the need for billing to cover the full monthly cycle, the subsidiaries CPFL Paulista, CPFL Sul Paulista and CPFL Mococa charged more than the balances due, and the reimbursement of these amounts has been taken into consideration in their latest tariff adjustment. As of September 30, 2010, the net liability to consumers stood at R$ 22,240 (R$ 33,339 as of June 30, 2010). 22 b) Tariff Review and Tariff Adjustment b.1) 2 nd cycle of Tariff Review ANEEL provisionally established the tariff adjustment and the financial components for the tariff review on February 3, 2008 for the subsidiaries CPFL Santa Cruz, CPFL Jaguari, CPFL Mococa, CPFL Leste Paulista and CPFL Sul Paulista, on April 8, 2008 for the subsidiary CPFL Paulista, on April 19, 2008 for RGE and on October 23, 2007 for the subsidiary CPFL Piratininga. In the case of all the companies, the provisional nature of the tariff review is due to the Reference Company and the Xe factor. Additionally, the remuneration bases of the subsidiaries RGE and CPFL Santa Cruz were also on a provisional basis, while the financial component for the subsidiaries CPFL Paulista and CPFL Piratininga were linked to overcontracting. The final approval occurred in the subsequent tariff adjustments, when ANEEL recalculated the adjustments and decided to reposition the tariff review of the distributors. As a result, the distributors recognized regulatory liabilities totaling R$ 165,707 between 2008 and 2009, in respect of amounts that are already being refunded to consumers. This repositioning caused a negative impact of R$ 32,529 in the first quarter of 2009, mainly as a result of the liabilities recorded for RGE and CPFL Paulista, amounting to R$ 22,428 and R$ 11,979, respectively, and in the 3rd quarter of 2009 it caused an adverse impact of R$ 90,721 (pro-rata as of September 30, 2009 of the amount relating to two tariff periods of R$ 93,540), as a result of the liabilities recorded for CPFL Piratininga b.2) Tariff Adjustment The 2009 and 2010 tariff adjustments for the distribution subsidiaries that impacted the result for the quarter ended September 30, 2010 are as follows: Tariff Adjustment 2009 (IRT 2009): CPFL Santa Cruz CPFL Jag ua ri CPFL Mococa CPFL Leste Paulista CPFL Sul Paulista CPFL Paulista RGE CPFL Piratininga Verified Revenue 192,302 77,004 47,999 73,724 87,327 4,640,667 1,902,839 2,267,755 Sector Charges 23,419 13,993 5,932 9,573 13,090 690,911 222,227 341,928 Purchase of Electric Energy 97,221 41,213 23,441 29,413 42,637 2,793,363 1,089,099 1,098,860 Energy Transmission 19,238 9,647 5,594 8,727 11,092 425,052 201,789 266,754 Parcel A 139,878 64,853 34,967 47,713 66,819 3,909,326 1,513,115 1,707,542 Parcel B 72,974 20,626 18,083 33,810 30,810 1,361,615 588,468 623,920 Income Required (Parc. A + B) 212,852 85,479 53,050 81,523 97,629 5,270,941 2,101,583 2,331,462 Financial Components 28,530 300 351 1,924 402,812 178,722 73,878 CVA 5,310 1,735 1,305 1,306 232,828 113,340 110,116 Overcontracting 9 - 28,125 7,865 Advances 25,375 126 422 1,527 399 117,093 138,013 41,809 Low income subsidy - 33,047 1,519 1,090 Discounts on TUSD and Irrigation Subsidy - 22 852 43 6,122 1,625 3,010 Connection and Frontier Charges / CUSD 2,358 3,932 357 Tariff review recalculation - 2008 Provision Subsidy for Cooperatives - 4,417 CCEAR exposure - Other 2,290 Financial Repositioning 10.69% 11.01% 10.52% 10.58% 11.80% 13.58% 10.44% 2.81% Financial Components 13.40% 0.35% 0.66% 2.36% -0.16% 7.64% 8.50% 3.17% Total Repositioning 24.09% 11.36% 11.18% 12.94% 11.64% 21.22% 18.95% 5.98% X Factor 1.05% 2.81% 1.14% 1.44% 1.43% 1.19% 0.18% -1.36% Effect perceived by consumers (*) 11.85% 9.40% 5.59% 10.61% 10.23% 21.56% 3.43% -2.12% Ratification Resolution - ANEEL 770/2009 767/2009 768/2009 771/2009 769/2009 795/2009 810/2009 896/2009 Tariff review date 03/02/2009 03/02/2009 03/02/2009 03/02/2009 03/02/2009 08/04/2009 19/04/2009 10/23/2009 (*) The average effect perceived by consumers, as a result of removal from the tariff base of the financial components added in the previous tariff adjustment. 23 Tariff Adjustment 2010 (IRT 2010): CPFL Santa Cruz CPFL Jaguari CPFL Mococa CPFL Leste Paulista CPFL Sul Paulista CPFL Paulista RGE CPFL Piratininga Verified Revenue 221,437 88,633 56,218 91,434 101,099 5,427,276 2,147,707 2,454,002 Sector Charges 31,038 18,405 7,646 11,843 16,653 916,487 286,131 483,709 Purchase of Electric Energy 93,597 41,422 23,124 11,730 41,132 2,663,385 1,057,095 1,205,266 Energy Transmission 25,155 12,919 7,356 27,784 14,641 505,917 224,595 259,600 Parcel A 149,790 72,746 38,126 51,357 72,426 4,085,789 1,567,821 1,948,575 Parcel B 75,845 21,036 20,425 34,301 33,026 1,425,548 616,742 716,166 Income Required (Parc. A + B) 225,635 93,782 58,551 85,658 105,452 5,511,337 2,184,563 2,664,741 Financial Components 18,485 1,432 63,508 232,719 40,536 Advances 23,504 124 374 1,223 1,644 130,359 161,669 47,907 Financial adjustment previous tariff adjustment 137 22,174 Financial adjustment TUSD-G - Additional R&D financial adjustment - 4,242 3,023 5,445 CVA 120 8,654 Discounts on TUSD and Irrigation Subsidy - 544 2,062 11,319 Discounts for Cooperatives - 3,365 35,898 Connection and Frontier Charges/CUSD 122 6,870 - Parcel "A" liability to be offset - Neutrality of Sector Charges - Recovery of subsidies 2,478 91 262 234 277 - 9,546 - Overcontracting 67,619 28,314 10,868 Other components 19 9,727 4,917 Financial Repositioning 1.90% 5.81% 4.15% -6.32% 4.30% 1.55% 1.72% 8.59% Financial Components 8.19% -0.65% -0.17% -6.89% 1.36% 1.15% 10.65% 1.52% Total Repositioning 10.09% 5.16% 3.98% -13.21% 5.66% 2.70% 12.37% 10.11% X Fator -2.15% -0.34% -2.33% -1.12% -1.30% 0.08% -0.68% 1.14% Effect perceived by consumers (*) -2.53% 3.67% 3.24% -8.47% 4.94% -5.69% 3.96% 5.66% Ratification Resolution - ANEEL 935/2010 937/2010 936/2010 939/2010 933/2010 961/2010 1009/2010 1075/2010 Tariff review date 03/02/2010 03/02/2010 03/02/2010 03/02/2010 03/02/2010 08/04/2010 19/06/2010 10/19/2010 (*) The average effect perceived by consumers, as a result of removal from the tariff base of the financial components added in the previous tariff adjustment. On account of the process of approval of the financial components in the tariff adjustment, CPFL Paulista recorded a regulatory asset of R$ 5,314 in respect of recalculation of energy overcontracting in 2008 and a regulatory liability of R$ 14,225 in respect of adjustment of the financial components (CVA and other regulatory assets and liabilities) overestimated by ANEEL in 2008. On March 30, 2010, in Ratification Resolution nº 957, ANEEL changed the contractual date for the tariff adjustment and review of the subsidiary RGE, and extended the effective term of this concessionaires electric energy tariffs, stated in ratification resolution 810/2009, to June 18, 2010. This change was proposed by ANEEL in order for RGE's adjustment to be made on a more suitable date in the annual tariff adjustment calendar, to align the date of RGE's tariff adjustment in the annual tariff adjustment calendar with those of the concessionaires it supplies. As such, as a result of the tariff adjustment, RGE recorded the following main adjustments in the second quarter of 2010: (i) a regulatory asset (composed of R$ 22,174 in respect of recalculation of the 2009 tariff adjustment as a result of ANEELs revision of the average pass-on price to be considered for energy purchases, and R$ 9,546, in respect of the increase in the subsidy to granted to the Cooperatives in the 2009 Tariff Adjustment; (ii) assets related to Subsidies Granted (Supplied, TUSD, Irrigation, Low Income Consumers) of R$ 8,169; and (iii) a liability in respect of the TUSD-G financial adjustment (R$ 5,236). 24 There were no material increases in the amounts recorded in the ratification of financial components of the 2010 tariff adjustments of the other distributors, including CPFL Piratininga. More on ratification increases in note c.6 - overcontracting. c) Financial components c.1) Tariff review As mentioned in note 3b.1, the 2nd cycle of tariff reviews for distributors was finally ratified by ANEEL during 2009. As such, liabilities have been recorded relating to the reimbursements that were made to consumers, and these will be amortized in the accounts until the next Tariff Adjustment for each distributor. c.2) Tariff Adjustment As mentioned in note 3b.2, in the tariff adjustments of 2009 and 2010, some distributors had financial components granted in order to adjust earlier tariff adjustments. As such, assets and liabilities were recorded that are being amortized in the accounts until the next Tariff Adjustment for each distributor. c.3) Discounts TUSD and Irrigation The subsidiaries record regulatory assets and liabilities for the special discounts applied on the TUSD to the free consumers, in respect of electric energy supplied from alternative sources and on the tariffs for energy supplied for irrigation and aquaculture. As tariff advances are granted in relation to the estimated discounts for the next tariff period, the difference between the forecast and the discount actually realized is recorded and offset in the next tariff adjustment. c.4) CVA Refers to the mechanism for offsetting the variations in unmanageable costs incurred by the electric energy distribution concessionaires. These variations are calculated in accordance with the difference between the expenses effectively incurred and the expenses estimated at the time of establishing the tariffs in the annual tariff adjustments. The amounts taken into consideration in the CVA are restated at the SELIC rate. The net balances of CVA assets and liabilities, separated by type and accrual period, are shown below: Consolidated September 30, 2010 June 30, 2010 Ratified Not Ratified Total Ratified Not Ratified Total Itaipu pass-through Electric energy costs 8,879 328 143,407 131,054 25,890 1,702 Proinfa 13,165 1,760 44 7,396 7,562 229 CCC 63,906 2,699 54 15,619 82,278 44,017 5,085 278 40,528 89,908 Transmission from Itaipu 1,930 195 1 1,550 3,676 2,276 433 5 600 3,314 Basic network 42,616 1,116 50 42,522 70,379 4,354 259 5,130 80,122 ESS 7,141 148 3,478 13,264 765 4,504 CDE 12,412 699 11 3,253 16,375 8,830 3,675 55 7,845 20,405 EER - Reserve energy charge 6,068 - - 9,136 15,204 1,317 - - 8,115 9,432 17,649 261 51,181 1,352 25 c.5) Increase in PIS and COFINS  Non-Cumulative Method Refers to the difference between PIS and COFINS costs calculated in accordance with the current legislation, as understood by the subsidiaries and those effectively incorporated in the tariff. In view of the taxation discussions involved, the subsidiaries conservatively opted to record in 2006 and 2007 a liability posted in Other Accounts Payable.In light of the fiscal discussions on this topic, in June 2010 the subsidiaries decided to reclassify these amounts to Provisions for Contingencies (note 21). c.6) Overcontracting Electric energy distribution concessionaires are obliged to guarantee 100% of their energy and power market through contracts approved, registered and ratified by ANEEL, and are also assured that costs or income derived from overcontracting will be passed on to the tariffs, limited to 3% of the energy load requirement. In relation to the 2009 Tariff Reviews of the subsidiaries CPFL Paulista and CPFL Piratininga, ANEEL regarding the transactions relating to the acquisition of electric energy in the CCEE, in 2008, as voluntary exposure, and therefore provisionally approved the amounts of R$ 32,006 and R$ 7,865, respectively, for CPFL Paulista and CPFL Piratininga, of the Overcontracting Asset, but did not recognize the other amounts of R$ 19,503 and R$ 52,302, originally recorded by the subsidiaries. While not agreeing with the Agency's position, the subsidiaries, conservatively, decided to reverse these amounts, crediting "Prepaid Expenses" and setting against "Costs - Cost of Electric Energy" (R$ 18,583 in the first quarter of 2009 and R$ 49,621 in the third quarter of 2009 and "Financial income" (R$ 920 in the first quarter of 2009 and R$ 2,681 in the third quarter of 2009). The amounts used in the tariff adjustments were provisionally adopted by ANEEL. On April 6, 2010, in Dispatch nº 899, ANEEL acknowledged the Application for Reconsideration filed by the subsidiaries to resume the discussions on analysis of the merit of the involuntary nature of the exposure to the short-term market, in 2008. In Official Letter nº 143/2010-SGE/ANEEL, dated April 16, 2010, the Agency requested the subsidiary CPFL Paulista's comments on the case, which were delivered against receipt on May 03, 2010 and are now awaiting a reply from ANEEL. In the case of the subsidiary CPFL Piratininga, in October 2010, in Dispatch nº 3,105, within the scope of the 2010 Tariff Adjustment process, ANEEL determined that the Application for Reconsideration filed by the subsidary to reopen discussions on analysis of the merit of the involuntary nature of the exposure to the short-term market, relating to 2008, would be decided after conclusion of the instruction relating to the 2009 Tariff Adjustment. Accordingly, once this process is concluded, the subsidiary will have the opportunity to present its justifications and prove the involuntary exposure. c.7) Low Income Consumers Subsidy Since the subsidies granted to consumers are to be identified as from the second cycle of tariff reviews, ANEEL decided that, whenever possible, part of this subsidy will be reimbursed through the tariff in the sphere of the concessionaire itself, by taking the financial component into account in the tariff. If it is not possible to make the full reimbursement through the tariff, CDE funds will be transferred to complement the subsidy. 26 As tariff advances are made to cover in full the subsidies granted to consumers, the difference between the subsidy actually granted and the advance received is calculated monthly for accounting purposes and included in the next tariff adjustment. Law n o 12,212, of January 20, 2010, establishes the most recent guidelines for classification of consumers for the Social Electric Energy Tariff (Low Income). The main change is that, under the new Law, consumers will only be entitled to the Social Electric Energy Tariff (Low Income) if they are enrolled in the Sole Register for Federal Government Social (Cadastro Único para Programas Sociais do Governo Federal  CadÚnico), irrespective of their energy consumption. ANEEL resolutions nº407 of 07/27/2010 and nº 414/10 of 09/09/2010 regulate the classification of new consumers and the exclusion of consumer units that will cease to be entitled to the Social Electric Energy Tariff as result of the Law. The distribution subsidiaries are already implementing the actions determined by these resolutions, although the timeframe for doing so is by the end of 2011. c.8) Neutrality of the Sector Charges On account of the Addendum to the Concession Contracts of the electric energy distributors, approved by the ANEEL Executive Board, which changed the tariff adjustment methodology in accordance with ANEEL Order nº 245, published in the Official Gazette of the Federal Executive on February 5, 2010, the sector charges will no longer affect the tariff. The monthly differences between the amounts billed and the amounts considered in the tariff adjustment will be recorded as regulatory assets and liabilities, bearing interest at the SELIC rate. c.9) Other financial components Mainly refers to CCEAR exposure, financial guarantees, subsidies to cooperatives and licensees and the TUSD G financial adjustment. 27 Changes in regulatory assets and liabilities during the quarters ended September 30, 2010 and 2009 are shown in the tables below: Consolidated Balance june 30, 2010 Operating reveue (note 24) Cost of electric energy services (note 25) Deductions from operating revenue Operating expense Cash Financial income (expense) Balance september 30, 2010 Deferral Amort. Deferral Amort. Deferral Amort. Deferral Amort. Provision for losses Amort. Deferral Renumer. Transfer Free energy - 406 - 425 - - Parcel "A" - 113 - 8,844 - 2,163 - Tariff review - 23,385 - Discounts TUSD and Irrigation 19,057 16,057 - 31,411 CVA - - 75,029 22,077 8,394 - Overcontracting 6,353 - 126 - 436 - Low Income Consumers Subsidy 57,888 8,705 - 52,453 Neutrality of sector charges 1,122 - Tariff adjustment 19,678 - 14,992 Other financial components 23,857 445 8,819 334 - 216 - - 12 - 19,466 Total net 925 2,390 72,475 19,752 8,728 406 198 - Consolidated Balance june 30, 2010 Operating reveue (note 24) Cost of electric energy services (note 25) Deductions from operating revenue Operating expense Cash Financial income (expense) Balance september 30, 2010 Deferral Amort. Deferral Amort. Deferral Amort. Deferral Amort. Provision f or losses Amort. Deferral Renumer. Free energy - 70 - Parcel "A" 102,784 - 138 - - - 2,435 28,259 Tariff review 17,772 - Discounts TUSD and Irrigation 15,222 4,567 - 13,815 CVA 295,904 - - 23,504 - 8,092 153,431 Increase in PIS and COFINS - 449 Overcontracting 83,763 - - 3,583 - 81,432 Low Income Consumers Subsidy 64,741 9,974 - 64,195 Other financial components 51,755 - 1,295 - 1,256 - 563 - - 221 Total net 338,024 23,504 - 701 70 8,409 62,422 28 ( 4 ) CASH AND CASH EQUIVALENTS Parent Company Consolidated September 30, 2010 June 30, 2010 September 30, 2010 June 30, 2010 Bank deposits 4,076 625 88,199 156,666 Short-term financial investments 105 70,347 1,046,732 1,218,433 Total 4,181 70,972 1,134,931 1,375,099 The short-term financial investments refer to short term operations with national financial institutions under normal market conditions and rates, with daily liquidity, low credit risk and average interest of 100% of the Interbank Deposit rate (CDI). ( 5 ) CONSUMERS, CONCESSIONAIRES AND LICENSEES In the consolidated financial statements, the balance derives mainly from the supply of electric energy. The following table shows the breakdown as of September 30 and June 30, 2010: Consolidated Balances Past due Total Coming Due Up to 90 days More than 90 days September 30, 2010 June 30, 2010 Current Consumer Classes Residential 290,972 195,033 20,099 506,104 493,409 Industrial 179,329 54,521 44,678 278,528 316,478 Commercial 115,692 42,339 16,662 174,693 169,569 Rural 36,260 7,435 1,627 45,322 37,198 Public Administration 30,823 5,823 1,117 37,763 36,024 Public Lighting 24,782 3,991 17,083 45,856 43,957 Public Service 41,600 5,571 993 48,164 44,312 Billed 719,458 314,713 102,259 1,136,430 1,140,947 Unbilled 451,032 - - 451,032 434,572 Financing of Consumers' Debts 58,195 18,984 48,544 125,723 107,373 Regulatory assets (note 3) 23,497 - - 23,497 19,126 CCEE Transactions 37,505 - - 37,505 21,073 Concessionaires and Licensees 188,624 - - 188,624 164,705 Other 27,776 2,617 622 31,015 30,353 Total 1,506,087 336,314 151,425 1,993,826 1,918,149 Noncurrent Financing of Consumers' Debts 128,621 - - 128,621 130,014 Regulatory assets (note 3) 14,388 - - 14,388 6,658 CCEE Transactions 41,301 - - 41,301 41,301 Concessionaires and Licensees 10,664 - - 10,664 21,327 Total 194,974 - - 194,974 199,300 29 ( 6 ) FINANCIAL INVESTMENTS In 2005, through a Private Credit Agreement, the Company acquired the credit arising from the Purchase and Sale of Electric Energy Agreement between Companhia Energética de São Paulo (CESP) (seller) and CPFL Brasil (purchaser), referring to the supply of energy for a period of 8 years. The amounts handed over by the Company to CESP will be settled by CPFL Brasil using the funds derived from the acquisition of energy produced by that company. As of September 30, 2010, the current assets balance of the parent company is R$ 40,837 (R$ 40,209 as of June 30, 2010), and the noncurrent assets balance is R$ 45,148 (R$ 51,675 as of June 30, 2010). The operation is subject to interest of 17.5% p.a., plus the annual variation of the IGP-M, and is amortized in monthly installments of amounts corresponding to the purchase of energy. ( 7 ) RECOVERABLE TAXES Parent Company Consolidated September 30, 2010 June 30, 2010 September 30, 2010 June 30, 2010 Current Social Contribution Prepayments - CSLL - - 839 365 Income Tax Prepayments - IRPJ - - 3,967 1,176 Social Contribution and Income Tax 18,003 44,245 28,564 83,901 Withholding Income Tax - IRRF 17,668 16,978 50,460 47,391 ICMS (State VAT) - - 66,590 64,071 PIS (Tax on Revenue) - - 3,915 4,208 COFINS (Tax on Revenue) 43 42 11,885 13,168 INSS (Social Security) - - 1,005 882 Other 1 - 11,199 8,890 Total 35,715 61,265 178,424 224,052 Noncurrent Social Contribution Tax - CSLL - - 31,637 31,543 Income Tax - IRPJ - - 1,001 1,001 PIS (Tax on Revenue) 2,787 2,787 2,787 2,787 ICMS (State VAT) - - 90,908 78,424 Other - - 6,433 6,180 Total 2,787 2,787 132,766 119,935 30 ( 8 ) ALLOWANCE FOR DOUBTFUL ACCOUNTS Consolidated Balance at June 30, 2010 Additional Allowance Recorded Recovery of Revenue Write-off of Accounts Receivable Balance at September 30, 2010 ( 9 ) PREPAID EXPENSES Consolidated Current Noncurrent September 30, 2010 June 30, 2010 September 30, 2010 June 30, 2010 Regulatory assets - (note 3) 128,284 164,566 39,487 43,575 Other 28,096 29,708 4,045 4,745 Total 156,380 194,274 43,532 48,320 ( 10 ) DEFERRED TAXES 10.1- Composition of the tax credits: Parent Company Consolidated September 30, 2010 June 30, 2010 September 30, 2010 June 30, 2010 Social Contribution Credit on Tax Loss Carryforwards 40,393 40,179 46,317 47,525 Tax Benefit on Merged Goodwill - - 177,528 182,003 Temporarily Nondeductible Differences 88 69 67,488 66,947 Subtotal 40,481 40,248 291,333 296,475 Income Tax Credit on Tax Loss Carryforwards 122,267 122,357 126,062 126,152 Tax Benefit of Merged Goodwill - - 597,728 612,501 Temporarily Nondeductible Differences 2,852 2,739 187,513 185,961 Subtotal 125,119 125,096 911,303 924,614 PIS e COFINS credit on Temporarily Nondeductible Differences - - 2,169 1,905 Total 165,600 165,344 1,204,805 1,222,994 Current 16,320 16,320 161,195 163,501 Noncurrent 149,280 149,024 1,043,610 1,059,493 Total 165,600 165,344 1,204,805 1,222,994 31 The estimates of recovery of deferred tax credits recorded in noncurrent assets, derived from tax losses, negative bases, temporary non-deductible differences and tax benefit of merged goodwill, are based on projections of future income, approved by the Board of Directors and examined by the Fiscal Council and are revised annualy.For the quarter ended September 30, 2010, the Board of Directors does not foresee any significant changes to the projections disclosed in the Financial Statements of December 31, 2009. 10.2 - Tax Benefit on Merged Goodwill: The tax benefit on merged goodwill refers to the tax credit calculated on the merged goodwill on acquisition of permanent interests and is recorded in accordance with CVM Instructions nº 319/99 and nº 349/01. The benefit is realized in proportion to amortization of the merged goodwill, in accordance with the projected net income of the subsidiaries during the remaining term of the concession, as shown in Note14. Consolidated September 30, 2010 June 30, 2010 Social Contribution Tax (CSLL) Income Tax Social Contribution Tax (CSLL) Income Tax CPFL Paulista 96,872 269,089 99,159 275,444 CPFL Piratininga 21,758 74,659 22,240 76,318 RGE 41,933 173,171 42,748 176,537 CPFL Santa Cruz 4,764 15,938 5,053 16,848 CPFL Leste Paulista 3,003 8,227 3,152 8,680 CPFL Sul Paulista 4,399 12,010 4,604 12,655 CPFL Jaguari 2,633 7,219 2,764 7,616 CPFL Mococa 1,711 4,672 1,798 4,940 CPFL Geração - 31,502 - 32,128 CPFL Serviços 455 1,241 485 1,335 Total 177,528 597,728 182,003 612,501 10.3  Accumulated balances on temporary nondeductible differences: Consolidated September 30, 2010 June 30, 2010 Social Contribution Tax (CSLL) Income Tax PIS / COFINS Social Contribution Tax (CSLL) Income Tax PIS / COFINS Reserve for Contingencies 20,867 58,202 - 19,252 53,651 - Pension Plan Expenses 3,318 10,216 - 3,555 10,875 - Allowance for Doubtful Accounts 8,886 20,784 - 7,302 20,291 - Free energy adjustment (note 3a.1) 3,594 9,980 - 3,492 9,698 - Research and Development and Energy Efficiency Programs 16,021 44,496 - 16,344 45,393 - Profit Sharing 876 5,459 - 1,700 5,415 - Differences in Depreciation Rates - RGE 9,462 26,282 - 9,551 26,530 - Provision for overcontracting 933 2,593 878 933 2,593 878 Effects of Law nº 11,638/07 523 1,495 868 608 1,690 739 Other 3,008 8,006 423 4,210 9,825 288 Total 67,488 187,513 2,169 66,947 185,961 1,905 32 10.4 - Reconciliation of the amounts of income tax and social contribution reported in the quarters and nine months ended September 30, 2010 and 2009: Parent Company 3rd quarter 2010 9 month 2010 3rd quarter 2009 9 month 2009 Social Contribution Tax (CSLL) Income Tax Social Contribution Tax (CSLL) Income Tax Social Contribution Tax (CSLL) Income Tax Social Contribution Tax (CSLL) Income Tax Income before taxes 387,107 387,107 1,287,055 1,287,055 287,857 287,857 985,301 985,301 Adjustments to Reflect Effective Rate: - Equity on subsidiaries (424,019) (424,019) (1,312,982) (329,187) (329,187) - Intangible asset (goodwill) amortization 28,944 36,255 86,836 108,495 30,330 37,186 90,990 111,561 - Other Permanent Additions, net (177) 1,380 400 2,976 620 612 2,573 2,546 Calculation base (8,145) 723 61,309 85,544 (10,380) 49,076 69,620 Statutory Tax Rate 9% 25% 9% 25% 9% 25% 9% 25% Tax Credit Result 733 (181) (5,518) 934 883 (4,417) - Tax Credit Recorded (Not Recorded) - - - 606 - Total 733 (181) (5,518) 934 883 (4,417) Consolidated 3rd quarter 2010 9 month 2010 3rd quarter 2009 9 month 2009 Social Contribution Tax (CSLL) IRPJ Social Contribution Tax (CSLL) IRPJ Social Contribution Tax (CSLL) IRPJ Social Contribution Tax (CSLL) IRPJ Income before taxes 607,803 607,803 1,823,798 1,823,798 455,763 455,763 1,364,539 1,364,539 Adjustments to Reflect Effective Rate: - Intangible asset (goodwill) amortization 28,944 36,478 86,836 109,164 30,330 37,586 90,990 112,756 - CMC Realization 2,449 - 8,590 - 2,172 - 9,251 - - Effect of Presumed Profit System (9,032) (21,312) (10,503) (30,328) - Other Permanent Additions (Exclusions), net (9,307) 4,123 14,340 24,402 Calculation base 629,730 625,942 1,902,035 1,888,878 492,102 469,595 1,458,854 1,438,427 Statutory Tax Rate 9% 25% 9% 25% 9% 25% 9% 25% Tax Debit Result (56,676) (156,486) (171,183) (44,289) (117,399) (131,297) - Tax Credit Recorded (Not Recorded) (3,696) (3,077) (8,360) (295) (596) (1,347) Total (57,933) (160,182) (174,260) (44,584) (117,995) (132,644) ( 11 ) OTHER CREDITS Consolidado Current Noncurrent September 30, 2010 June 30, 2010 September 30, 2010 June 30, 2010 Receivables from BAESA's shareholders 17,425 16,251 3,272 7,908 Advances - Fundação CESP 8,290 7,432 - - Advance to suppliers 13,125 14,319 - - Pledges, Funds and Tied Deposits 3,197 3,318 62,391 38,301 Fund Tied to Foreign Currency Loans - - 21,578 22,945 Orders in Progress 10,593 7,737 - - Services Rendered to Third Parties 58,517 57,974 - - Reimbursement RGR 4,537 4,830 1,611 1,611 Advance Energy Purchase Agreements 12,513 10,209 60,004 63,399 Lease 4,020 3,253 23,830 22,817 Collection Agreements 27,131 25,979 - - Other 20,323 36,713 28,752 9,316 Total 179,671 188,015 201,438 166,297 33 ( 12 ) INVESTMENTS Parent company Consolidated September 30, 2010 June 30, 2010 September 30, 2009 June 30, 2009 Permanent Equity Interests: At equity method 3,743,520 3,319,493 - - At cost method - - 117,806 117,744 Negative goodwill (12,828) (12,828) (12,828) Goodwill 1,433,123 1,469,373 - - Total 5,163,815 4,776,038 104,978 104,916 12.1 - Permanent Equity Interests: The main information on the investments in direct permanent equity interests is as follows: September 30, 2010 September 30, 2010 June 30, 2010 3rd quarter 2010 3rd quarter 2009 Investment Number of (thousand) Shares held Capital Shareholders Equity Net Income Shareholders Equity Interest Equity in Subsidiaries CPFL Paulista 72,650 109,810 657,042 486,883 657,042 497,388 159,654 133,390 CPFL Piratininga 53,031,259 70,587 297,315 214,827 297,315 230,538 66,778 (14,780) RGE 807,168 867,604 1,164,488 187,690 1,164,488 1,108,154 56,334 39,151 CPFL Santa Cruz 371,772 45,330 87,665 20,120 87,665 80,135 7,530 10,617 CPFL Leste Paulista 895,373 12,217 45,020 11,676 45,020 40,252 4,767 4,042 CPFL Jaguari 211,844 5,716 34,310 9,363 34,310 31,045 3,264 1,913 CPFL Sul Paulista 445,317 10,000 48,511 11,816 48,511 44,333 4,178 3,550 CPFL Mococa 116,989 9,850 32,072 7,208 32,072 29,936 2,136 2,192 CPFL Geração 205,487,716 1,039,618 1,272,113 196,605 1,272,113 1,209,765 62,348 85,417 CPFL Brasil 2,999 2,999 53,494 153,371 53,494 3,598 49,895 61,516 CPFL Atende (*) 1 1 (1,158) 101 (1,158) (1,892) 734 6 CPFL Planalto (*) 630 630 3,539 8,301 3,539 630 2,907 1,603 CPFL Serviços 1,443,141 5,800 3,498 1,036 3,498 2,107 1,391 (1,950) CPFL Jaguariuna 189,620 2,481 1,818 1,818 2,068 6 CPFL Jaguari Geração 40,072 40,108 43,793 5,909 43,793 41,436 2,353 2,514 Total 3,743,520 3,319,493 424,019 329,187 (*) Number of quotes The capital and shareholders' equity of the subsidiary Chumpitaz is R$ 100.00 (one hundred reais) At September 30, 2010 the parent company held 100% interest in the total capital of all of these subsidiaries a) Migration of noncontrolling shareholders in CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista, CPFL Mococa, Jaguari Geração, CPFL Serviços and CPFL Santa Cruz to the equity of CPFL Energia The EGM/AGM of CPFL Energia held on April 26, 2010, approved the merger of all the shares held by the noncontrolling shareholders of the subsidiaries CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista, CPFL Mococa, Jaguari Geração, CPFL Serviços and CPFL Santa Cruz with the equity of CPFL Energia and conversion of these companies into wholly-owned subsidiaries. This was carried out with the issue of 1,226,192 new common shares of CPFL Energia, resulting in an increase in Shareholders Equity of R$ 52,249, offset by R$ 17,393 relating to the increase of the holdings in these subsidiaries, and R$ 34,856 regarding the increase in intangible assets relating to concession rights (R$ 32,848) and goodwill (R$2,008). The exchange ratios were established based on economic reports. 34 12.2  Interest on Shareholders Equity and Dividends Receivable: Parent Company September 30, 2010 June 30, 2010 Subsidiaries Dividend Dividend Interest on Shareholders´ Equity Total CPFL Paulista 237,000 462,308 12,683 474,991 CPFL Piratininga 60,000 191,134 5,879 197,013 RGE - 173,962 30,044 204,006 CPFL Santa Cruz 12,000 23,687 2,043 25,730 CPFL Geração 85,000 146,775 29,503 176,278 CPFL Brasil 75,000 103,367 92 103,459 CPFL Leste Paulista - 10,701 1,025 11,726 CPFL Sul Paulista - 6,378 1,071 7,449 CPFL Jaguari - 5,168 790 5,958 CPFL Mococa 3,000 9,252 1,376 10,628 CPFL Serviços 3,648 3,648 - 3,648 CPFL Planalto - 5,394 - 5,394 CPFL Jaguari Geração - 4,153 - 4,153 Total 475,648 1,145,927 84,506 1,230,433 In this quarter, the Company received R$ 754,785 from the subsidiaries in relation to dividends and interest on shareholders equity declared in 2009 and in the first 6 months of 2010. 12.3  Investment at cost Refers mainly to the participation of the indirect subsidiary Paulista Lajeado Energia S.A. of 5.94% in the total capital of Investco S/A, comprising 28,154 common shares and 18,529 preferred shares. This investment is recorded on a cost basis. Due to the participation of minority shareholders in the form of (i) preferred shares representing 40.07% of the total capital of Paulista Lajeado, and (ii) beneficiaries (founder-shares) which assign the right to 10% of net income before profit sharing, these effects, totaling R$ 74,494, were registered in the liabilities of the consolidated financial statements under Noncontrolling Shareholders Interest. 12.4  Goodwill The goodwill refers mainly to the acquisition of investments (right to operate the concessions). In the quarterly consolidated financial statements, these amounts are shown under Intangible Assets, as described in Note 14. 35 ( 13 ) PROPERTY, PLANT AND EQUIPMENT Consolidated September 30, 2010 June 30, 2010 Historical Cost Accumulated Depreciation Net Value Net Value In Service - Distribution 8,917,710 4,376,322 4,243,172 - Generation 2,253,686 (287,961) 1,965,725 1,887,092 - Commercialization 166,050 (80,856) 85,194 83,903 - Administration 153,272 (94,101) 59,171 54,674 - Leased assets 943,796 (281,333) 662,463 667,756 12,434,514 7,148,875 6,936,597 In Progress - Distribution 575,420 - 575,420 455,522 - Generation 1,686,131 - 1,686,131 1,630,896 - Commercialization 57,633 - 57,633 22,924 - Administration 30,196 - 30,196 46,369 2,349,380 - 2,349,380 2,155,711 Subtotal 14,783,894 9,498,255 9,092,308 Special obligations linked to the concession Total 8,402,450 8,012,355 The average depreciation rate of the assets is 4.6% p.a. for the distributors and 2.6% p.a. for the generators. The balance of construction in progress in the generation segment mainly refers to work in progress on the projects of the operating subsidiaries and/or those under development, particularly the Foz do Chapecó and EPASA generation projects, with total property, plant and equipment of R$2,496,875 and R$ 515,444, respectively (R$1,273,406 and R$ 262,876, in proportion to the Companys participation). ( 14 ) INTANGIBLE ASSETS Parent Company Consolidated September 30, 2010 June 30, 2010 September 30, 2010 June 30, 2010 Intangible concession asset - - 2,079,327 2,124,918 Other intangible assets 6,345 6,380 437,757 404,692 Total 6,345 6,380 2,517,084 2,529,610 14.1 Breakdown of the Intangible Concession Asset 36 Consolidated September 30, 2010 June 30, 2010 Annual amortization rate Historical Cost Accumulated Amortization Net Value Net Value September 30, 2010 INTANGIBLE CONCESSION ASSET Intangible asset acquired, not merged Parent Company CPFL Paulista 304,861 209,018 213,992 5.90% CPFL Piratininga 39,065 27,208 27,812 6.19% CPFL Geração 54,555 37,519 38,316 5.80% RGE 3,150 2,611 2,662 6.53% CPFL Santa Cruz 9 8 9 8.81% (*) CPFL Leste Paulista 3,333 3,054 3,175 8.37% (*) CPFL Sul Paulista 7,288 6,705 6,855 7.99% (*) CPFL Jaguari 5,212 4,768 4,717 8.51% (*) CPFL Mococa 9,110 8,317 8,858 8.70% (*) CPFL Jaguari Geração 7,896 7,600 7,723 3.75% (*) 434,479 306,808 314,119 Subsidiaries ENERCAN 10,233 8,086 8,272 6.90% Barra Grande 3,081 2,116 2,161 5.90% Chapecoense 7,376 - 7,376 7,376 - EPASA 498 - 498 498 - Santa Clara I 4,571 - 4,571 4,571 - Santa Clara II 4,571 - 4,571 4,571 - Santa Clara III 4,571 - 4,571 4,571 - Santa Clara IV 4,571 - 4,571 4,571 - Santa Clara V 4,571 - 4,571 4,571 - Santa Clara VI 4,571 - 4,571 4,571 - Eurus VI 1,147 - 1,147 1,147 - Outros 14,488 3,435 3,618 6.22% 64,249 50,084 50,498 Subtotal 498,728 356,892 364,617 Intangible asset acquired and merged  Deductible Subsidiaries RGE 1,120,266 385,450 390,188 3.76% CPFL Geração 426,450 210,675 214,859 6.22% Subtotal 1,546,716 596,125 605,047 Intangible asset acquired and merged  Reassessed Parent Company CPFL Paulista 1,074,026 674,429 690,355 5.90% CPFL Piratininga 115,762 80,625 82,415 6.19% RGE 310,128 248,182 253,068 6.33% CPFL Santa Cruz 61,685 34,794 36,810 13.07% CPFL Leste Paulista 27,034 19,554 20,600 15.48% CPFL Sul Paulista 38,168 27,756 29,201 15.14% CPFL Jaguari 23,600 17,230 18,159 15.76% CPFL Mococa 15,124 10,779 11,381 15.96% CPFL Jaguari Geração 15,275 12,961 13,265 7.94% 1,680,802 1,126,310 1,155,254 Total 3,726,246 (1,646,919) 2,079,327 2,124,918 (*) Relates to the proportionate rate for the amortized period · Intangible assets  Concession 37 The differences between the amount paid and the equity of acquired companies on the acquisition dates. Correspond to the parent companys future benefit of the right to exploit the concession and are classified as intangible assets with a fixed useful life, amortized in proportion to the concessionaires projected net income curves for the remaining term of the concession contract. The intangible concession assets are as follows: - Intangible assets acquired, not merged In the parent company, refer mainly to the goodwill on the merger of all the shares held by the noncontrolling shareholders of CPFL Geração in June 2005, CPFL Paulista and CPFL Piratininga in November 2005, RGE in December 2007 and of the subsidiaries CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista, CPFL Mococa, Jaguari Geração, CPFL Serviços and CPFL Santa Cruz, in the second quarter of 2010 (note 12). - Intangible assets acquired and merged  Deductible Relates to the goodwill on the acquisition of the subsidiaries that was merged with the respective net equities, without application of CVM Instructions nº 319/99 and nº 349/01, that is, without segregation of the amount corresponding to the tax benefit. - Intangible asset acquired and merged  Reassessed In order to comply with ANEEL instructions and avoid the goodwill amortization resulting from the merger of a parent company causing a negative impact on dividends paid to the shareholders, the subsidiaries applied the concepts of CVM Instructions nº 319/99 and nº 349/01 on the acquisition goodwill. A reserve was therefore recorded to adjust the goodwill, set against the equity reserves of the subsidiaries, so that the effect on the equity reflects the tax benefit of the merged goodwill. These changes affected the Company's investment in the subsidiaries, and in order to adjust this, non-deductible goodwill was recorded for tax purposes. 14.2 - Other Intangible assets The Other Intangible Assets balance comprises mainly software with a defined useful life, amortized at 20% p.a., and easement rights, with an indefinite useful life, recovery of which is analysed in accordance with CPC 01 Impairment of Assets. The changes in the balance of corporate interests in the quarter ended September 30, 2010 are as follows: 38 Consolidated Balance june 30, 2010 Addition Transfer Amortization Balance september 30, 2010 Intangible asset acquired, not merged Historical cost 498,728 - - - 498,728 Accumulated Amortization (134,111) - - (7,725) 364,617 - - (7,725) 356,892 Intangible asset acquired and merged  Deductible Historical cost 1,546,716 - - - 1,546,716 Accumulated Amortization (941,669) - - (8,922) 605,047 - - (8,922) 596,125 Intangible asset acquired and merged  Reassessed Historical cost 1,680,802 - - - 1,680,802 Accumulated Amortization (525,548) - - (28,944) 1,155,254 - - (28,944) 1,126,310 Subtotal 2,124,918 - - (45,591) 2,079,327 Other intangible assets 404,692 26,297 16,781 (10,013) 437,757 Total 2,529,610 26,297 16,781 (55,604) 2,517,084 14.3 - Concession Agreements On signing their respective Concession Agreements, the jointly-controlled subsidiaries CERAN, ENERCAN, BAESA and Foz do Chapecó and the indirect subsidiary Paulista Lajeado assumed obligations to the Federal Government in relation to the granting of the concession, as Public Utilities. The liabilities are restated annually by the variation in the General Market Price Index  IGP-M. The subsidiaries record the grant amounts in expense, according to the contractual maturity dates. ( 15 ) INTEREST, LOANS AND FINANCING Consolidated September 30, 2010 June 30, 2010 Interest Current and Noncurrent Principal Total Interest Current and Noncurrent Principal Total Current Noncurrent Current Noncurrent At cost LOCAL CURRENCY BNDES - Power Increases 57 5,680 9,437 15,174 64 6,515 10,381 16,960 BNDES - Investment 11,030 309,017 2,526,891 2,846,938 10,035 304,767 2,295,489 2,610,291 BNDES - Purchase of assets 44 1,760 4,644 6,448 44 1,382 5,048 6,474 BNDES - Working Capital 681 42,228 114,442 157,351 664 21,773 130,786 153,223 Financial Institutions 52,040 144,079 1,197,027 1,393,146 25,353 143,698 759,047 928,098 Other 787 26,221 51,305 78,313 565 21,487 27,198 49,250 Subtotal 64,639 528,985 3,903,746 4,497,370 36,725 499,622 3,227,949 3,764,296 FOREIGN CURRENCY IDB 247 3,789 47,120 51,156 265 3,943 51,144 55,352 Financial Institutions 1,017 3,814 43,341 48,172 491 4,055 46,087 50,633 Subtotal 1,264 7,603 90,461 99,328 756 7,998 97,231 105,985 Total at cost 65,903 536,588 3,994,207 4,596,698 37,481 507,620 3,325,180 3,870,281 At Fair Value FOREIGN CURRENCY Financial Institutions 7,126 - 413,492 420,618 5,560 - 414,201 419,761 Total 7,126 - 413,492 420,618 5,560 - 414,201 419,761 Total 73,029 536,588 4,407,699 5,017,316 43,041 507,620 3,739,381 4,290,042 39 Consolidated At cost September 30, 2010 June 30, 2010 Annual Remuneration Amortization Collateral Local currency BNDES - Power Increases CPFL Geração 15,174 16,937 TJLP + 3.1% to 4.3% 36 to 84 monthly installments from February Guarantee of CPFL Paulista and CPFL Energia 2003 to December 2008 CPFL Geração - 23 UMBND + 4.0% 72 monthly installments from September 2004 Guarantee of CPFL Paulista and CPFL Energia BNDES/BNB - Investment CPFL Paulista - FINEM II 15,909 31,818 TJLP + 5.4% 48 monthly installments from January 2007 Guarantee of CPFL Energia and receivables CPFL Paulista - FINEM III 87,415 94,138 TJLP + 3.3% 72 monthly installments from January 2008 Guarantee of CPFL Energia and receivables CPFL Paulista - FINEM IV 272,541 221,943 TJLP + 3.28% to 3.4% 60 monthly installments from January 2010 Guarantee of CPFL Energia and receivables CPFL Paulista - FINAME 6,820 1,640 Fixed rate 4.5% 96 monthly installments from January 2012 Guarantee of CPFL Energia CPFL Piratininga - FINEM I 5,924 11,847 TJLP + 5.4% 48 monthly installments from January 2007 Guarantee of CPFL Energia and receivables CPFL Piratininga - FINEM II 51,928 55,923 TJLP + 3.3% 72 monthly installments from January 2008 Guarantee of CPFL Energia and receivables CPFL Piratininga - FINEM III 113,600 94,468 TJLP + 3.28% to 3.4% 60 monthly installments from January 2010 Guarantee of CPFL Energia and receivables CPFL Piratininga - FINAME 16,921 649 Fixed rate 4.5% 96 monthly installments from January 2012 Guarantee of CPFL Energia RGE - FINEM III 50,450 56,055 TJLP + 5.0% 60 monthly installments from January 2008 Receivables / Reserve account RGE - FINEM IV 173,486 156,043 TJLP + 3.28 to 3.4% 60 monthly installments from January 2010 Receivables / Guarantee of CPFL Energia RGE - FINAME 3,409 1,655 Fixed rate 4.5% 96 monthly installments from January 2012 Guarantee of CPFL Energia CPFL Santa Cruz 9,346 9,390 TJLP + 2.00% to 2.90% 54 monthly installments from December 2010 Guarantee of CPFL Energia CPFL Mococa 3,206 3,018 TJLP + 2.9% 54 monthly installments from January 2011 Guarantee of CPFL Energia and receivables CPFL Jaguari 2,499 2,499 TJLP + 2.9% 54 monthly installments from December 2010 Guarantee of CPFL Energia and receivables CPFL Leste Paulista 3,262 3,261 TJLP + 2.9% 54 monthly installments from June 2011 Guarantee of CPFL Energia and receivables CPFL Sul Paulista 4,736 4,735 TJLP + 2.9% 54 monthly installments from June 2011 Guarantee of CPFL Energia and receivables BAESA 124,241 128,151 TJLP + 3.125% to 4.125% 144 monthly installments from September 2006 Pledge of shares, credit rights and revenue BAESA 25,331 27,462 UMBND + 3.125% (1) 144 monthly installments from November 2006 Pledge of shares, credit rights and revenue ENERCAN 282,220 290,520 TJLP + 4% 144 monthly installments from April 2007 Letters of Credit ENERCAN 16,669 18,195 UMBND + 4% 144 monthly installments from April 2007 Letters of Credit CERAN 254,341 259,980 TJLP + 5% 168 monthly installments from December 2005 Guarantee of CPFL Energia CERAN 36,585 39,521 UMBND + 5% (1) 168 monthly installments from February 2006 Guarantee of CPFL Energia CERAN 115,905 118,271 TJLP + 3.69% (Average of percentage) 168 monthly installments from November 2008 Guarantee of CPFL Energia Foz do Chapecó 975,131 920,263 TJLP + 2.49% to 2.95% 192 monthly installments from October 2011 Pledge of Shares, credit rights and those arising from the Concession, blocked income and guarantee of CPFL Energia CPFL Bioenergia - FINEM 37,614 22,891 TJLP + 1.9% 144 monthly installments from June 2011 Propriedade Fiduciária, Direitos Creditórios e Guarantee of CPFL Energia CPFL Bioenergia - FINAME 38,378 35,955 Fixed rate 4.5% 102 monthly installments from June 2011 Trust property, credit rights and guarantee of CPFL Energia EPASA 89,126 - Fixed rate 10% 132 monthly installments from January 2013 Bank guarantee BNDES - Other CPFL Brasil - Bens de Renda 6,448 6,474 TJLP + 1.94% to 2.5% 36 monthly installments from May 2009 Linked to the asset acquired CPFL Piratininga - Capital de Giro 53,030 51,635 TJLP + 5.0% (2) 24 monthly installments from February 2011 No guarantee CPFL Geração - FINEM - Capital de Giro 51,837 50,479 TJLP + 4.95% 24 monthly installments from February 2011 Guarantee of CPFL Energia CPFL Geração - FINAME - Capital de Giro 52,484 51,109 TJLP + 4.95% (3) 23 monthly installments from February 2011 Guarantee of CPFL Energia Financial Institutions CPFL Paulista Banco do Brasil - Lei 8727 36,014 37,409 IGP-M + 7.42% 240 monthly installments from May 1994 Receivables Banco do Brasil 107,593 104,628 107% of CDI 1 installment in April 2015 Guarantee of CPFL Energia Banco do Brasil-Crédito Rural (*) 194,303 - 98.50% of CDI 4 annual installments from July 2012 Guarantee of CPFL Energia CPFL Piratininga Banco do Brasil - Crédito Rural (*) 17,871 - 98.5% of CDI 4 annual installments from July 2012 Guarantee of CPFL Energia RGE Banco do Brasil - Crédito Rural (*) 230,479 - 98.5% of CDI 4 annual installments from July 2012 Guarantee of CPFL Energia CPFL Brasil FINEP 3,682 - 5% Fixed rate 81 monthly installments from August 2011 Receivables CPFL Santa Cruz HSBC 43,958 42,719 CDI + 1.10% 1 installment in June 2011 Guarantee of CPFL Energia Banco do Brasil - Crédito Rural (*) 16,182 - 98.5% of CDI 2 annual installments from July 2012 Guarantee of CPFL Energia CPFL Sul Paulista Banco do Brasil - Crédito Rural (*) 10,013 - 98.5% of CDI 2 annual installments from July 2012 Guarantee of CPFL Energia CPFL Leste Paulista Banco do Brasil - Crédito Rural (*) 16,637 - 98.5% of CDI 2 annual installments from July 2012 Guarantee of CPFL Energia CPFL Mococa Banco do Brasil - Crédito Rural (*) 8,394 - 98.5% of CDI 2 annual installments from July 2012 Guarantee of CPFL Energia CPFL Jaguari Banco do Brasil - Crédito Rural (*) 1,769 - 98.5% of CDI 2 annual installments from July 2012 Guarantee of CPFL Energia CPFL Geração Banco Itaú BBA 100,639 102,920 106.0% of CDI 1 installment in March 2011 Guarantee of CPFL Energia Banco Alfa - - 105.1% of CDI 1 installment in April 2010 Guarantee of CPFL Energia Banco do Brasil 643,603 625,865 107.0% of CDI 1 installment in April 2015 Guarantee of CPFL Energia CERAN Banco Bradesco 15,004 14,557 CDI + 1.75% 1 installment in April 2012 No guarantee Other Eletrobrás CPFL Paulista 6,114 6,461 RGR + 6.0% to 9.0% Monthly installments to July 2016 Receivables/Promissory notes CPFL Piratininga 1,048 1,170 RGR + 6% Monthly installments to July 2016 Receivables/Promissory notes RGE 18,619 11,749 RGR + 6% Monthly installments to June 2020 Receivables/Promissory notes CPFL Santa Cruz 4,125 4,304 RGR + 6% Monthly installments to April 2018 Receivables/Promissory notes CPFL Leste Paulista 1,127 1,158 RGR + 6% Monthly installments to February 2022 Receivables/Promissory notes CPFL Sul Paulista 1,896 1,681 RGR + 6% Monthly installments to July 2018 Receivables/Promissory notes CPFL Jaguari 113 118 RGR + 6% Monthly installments to May 2017 Receivables/Promissory notes CPFL Mococa 424 434 RGR + 6% Monthly installments to February 2022 Receivables/Promissory notes Other 21,798 22,175 Local Currency - At cost 4,497,370 3,764,296 Foreign currency IBD - Enercan 51,156 55,352 US$ + Libor + 3.5% 49 quarterly installments from June 2007 Guarantee of CPFL Energia Financial Institutions CPFL Paulista (5) Debt Conversion Bond 4,062 4,300 US$ + Libor 6 months + 0.875% 17 semiannual installments from April 2004 Revenue/Government SP guaranteed C-Bond 7,466 7,783 US$ + 8% 21 semiannual installments from April 2004 Revenue/Government SP guaranteed Discount Bond 14,880 15,756 US$ + Libor 6 months + 0.8125% 1 installment in April 2024 Escrow deposits and revenue/ Gov.SP guarantee PAR-Bond 21,764 22,794 US$ + 6% 1 installment in April 2024 Escrow deposits and revenue/ Gov.SP guarantee Foreign currency - At cost 99,328 105,985 Total at cost 4,596,698 3,870,281 Foreign currency At fair Value Financial institution CPFL Paulista Banco ABN AMRO Real 420,618 419,761 Yen +1.49% (4) 1 installment in January 2012 No guarantee Foreign currency - Fair value 420,618 419,761 Total Consolidated 5,017,316 4,290,042 The subsdiaries hold swaps converting the local cost of currency variation to interest tax variation in reais, corresponding to (1) 169.5% of CDI (3) 106.0% of CDI (2) 106.0% a 106.5% of CDI (4) 104.98% of CDI (5) As certain assets are dollar indexed, a partial swap of R$ 29,126 was contracted, converting the currency variation to 112.9 % of the CDI. (*) Effective rate: 98.5% CDI + 2.88% (CPFL Paulista and CPFL Piratininga) and 98.5% CDI + 2.5% (RGE) 40 As shown in the breakdown in the figures above, the Company and its subsidiaries, in compliance with CPC 14 Financial Instruments, classified their debts as (i) financial liabilities not measured at fair value (or measured at cost), and (ii) financial liabilities calculated at fair value through profit or loss. The objective of classification as financial liabilities measured at fair value is to compare the effects of recognition of income and expenses derived from marking to market the derivatives used as a hedge tied to the respective debts in order to obtain more relevant and consistent accounting information. The following figure provides additional information as to the cost value of the debts and the comparison with the respective fair values: September 30, 2010 Value at cost Fair value (accounting balance) Interest Principal Total Foreign currency Noncurrent At fair value CPFL Paulista Banco ABN AMRO Real 7,126 416,885 424,011 420,618 Total Foreign currency - Consolidated 7,126 416,885 424,011 420,618 The change in the fair value of this debt is recorded in the financial income (expense) of the subsidiaries. The gain obtained by marking this debt to market (R$ 3,393) is offset by the effect of R$6,434 obtained by marking to market the derivative financial instrument contracted as a hedge against exchange and interest variations (Note 28), generating a net loss of R$ 3,041. Main funding in the period: Local currency BNDES/BNB  Investment: FINEM IV (CPFL Paulista) - The subsidiary obtained approval for financing of R$ 345,990 from the BNDES in 2008, part of a FINEM credit line, to be invested in the expansion and modernization of the Electricity System. The amount of R$ 63,924 was received during this quarter and the remaining estimated balance of R$ 37,101 will be cancelled. FINEM III (CPFL Piratininga)  The subsidiary obtained approval for financing of R$ 155,178 from the BNDES in 2008, part of a FINEM credit line, to be invested in the expansion and modernization of the Electricity System. The amount of R$ 24,767 was received during this quarter and the remaining balance of R$ 25,966 will be cancelled. FINEM IV (RGE)  The subsidiary obtained approval for financing of R$ 216,131 from the BNDES in 2008, part of a FINEM credit line, to be invested in the expansion and modernization of the Electricity System. The amount of R$ 26,526 was received during this quarter and the remaining balance of R$ 17,104 will be cancelled. 41 FINAME (CPFL Paulista)  The subsidiary obtained approval for financing of R$ 92,183 from the BNDES in 2009, part of a FINAME credit line to be used to acquire equipment for the Electricity System in 2010 and 2011. The subsidiary received R$ 5,170 in this quarter and the remaining balance of R$ 85,376 is scheduled for release by the end of 2011. The interest will be paid quarterly and as from January 15, 2012, it will be amortized on a monthly basis. FINAME (CPFL Piratininga)  The subsidiary obtained approval for financing of R$ 48,116 from the BNDES in 2009, part of a FINAME credit line to be used to acquire equipment for the Electricity System in 2010 and 2011. The subsidiary received R$ 16,243 in this quarter and the remaining balance of R$ 31,225 is scheduled for release by the end of 2011. The interest will be paid quarterly and as from January 15, 2012, it will be amortized on a monthly basis. There are no restrictive covenants. FINAME (RGE)  The subsidiary obtained approval for financing of R$ 32,419 from the BNDES in 2009, part of a FINAME credit line to be used to acquire equipment for the Electricity System in 2010 and 2011. The subsidiary received R$ 1,752 in this quarter and the remaining balance of R$ 29,015 is scheduled for release by the end of 2011. The interest will be paid quarterly and as from January 15, 2012, it will be amortized on a monthly basis. FINEM/FINAME (Bioenergia)  The indirect subsidiary obtained approval for financing of R$ 75,297 from the BNDES in 2009, comprised of R$ 37,491 from FINEM and R$ 37,806 from FINAME, to be invested in the construction of the Thermoelectric Plant. The amount of R$ 16,100 was received during this quarter and the remaining estimated balance of R$ 13,706 is scheduled to be released in the 4th quarter of 2010. The interest and principal will be paid monthly as from June, 2011. BNDES  Investimento (Foz do Chapecó)  The indirect subsidiary obtained approval for financing of R$ 1,633,155 (R$ 832,909 in proportion to the Company's participation) from the BNDES in 2007, to be sed to finance the construction works of the Foz do Chapecó Hydroelectric Power Plant The amount of R$ 68,914 (R$ 35,146 in proportion to the Company's participation) was received during this quarter, this being final installment of this financing. The interest and principal will be paid monthly as from October 2011. BNB  Investimento (EPASA)  In December 2009, the indirect subsidiary contracted a loan of R$ 214,278 (R$ 109,282 in proportion to the Company's participation) from Banco do Nordeste do Brasil - BNB, to be invested in the construction of the Termoparaíba and Termonordeste thermoelectric power plants. The amount of R$ 177,838 (R$ 90,697 in proportion to the Company's participation) was released in this quarter, and the release of the remaining balance is conditional upon: i) physical and financial verification of the funds obtained; and ii) increasing the capital in EPASA by R$ 91,834 (R$ 46,835 in proportion to the Company's participation). The interest will be paid quarterly until December 2012 and on a monthly basis as from January 2013. There are no restrictive covenants for this financing agreement. Financial Institutions Banco do Brasil  Crédito Rural (CPFL Paulista, CPFL Piratininga, RGE, CPFL Santa Cruz, CPFL Leste Paulista, CPFL Mococa, CPFL Jaguari e CPFL Sul Paulista) - These subsidiaries obtained approval for financing, in the form of rural credit, with a total amount of R$ 499,800 (R$ 435,849 net of costs) released during this quarter to cover working capital. The interest will be capitalized monthly and amortized together with the installments of the principal. 42 ELETROBRÁS (RGE)  The subsidiary obtained approval for financing of R$ 25,251 from Eletrobras in 2008, the purpose of which is to finance part of the improvement works on the electricity system to bring electricity to rural areas (Universalization Program). The subsidiary received the amount of R$ 7,392 during this quarter and the remaining balance of R$ 9,147 was cancelled, in line with the physical execution of the works. RESTRICTIVE COVENANTS The loan from Banco do Brasil - Rural Credit is subject to certain restrictive covenants, including clauses that require the subsidiaries to maintain certain financial ratios within pre-established parameters. The ratio demanded is that of net indebtedness to EBITDA of 3.0 or less The other loan and financing agreements are subject to certain restrictive covenants, containing clauses that, among other conditions, require the subsidiaries to maintain certain financial ratios within predefined parameters. Details of these restrictive covenants are presented in the financial statements as of December 31, 2009. The Management of the Company and its subsidiaries monitors these ratios systematically and constantly to ensure that the contractual conditions are complied with. In the opinion of Management of the Company and its subsidiaries, all restrictive covenants and clauses are being adequately complied with. 43 ( 16 ) DEBENTURES Consolidated September 30, 2010 June 30, 2010 Issued Annual Remuneration Annual Effective rate Amortization Conditions Collateral Interest Current Noncurrent Total Interest Current Noncurrent Total Parent Company 3rd Issue Single series CDI + 0.45% (1) CDI + 0.53% 3 annual installments from September 2012 Unsecured 3,401 - 450,000 453,401 13,673 - 450,000 463,673 CPFL Paulista 3rd Issue 1st series 104.4% of CDI 104.4% CDI + 0.05% 3 annual installments from December 2011 CPFL Energia guarantee 22,618 - 640,000 662,618 5,027 - 640,000 645,027 4th Issue Single series 110.3% of CDI 110.3% CDI + 0.79% 2 annual installments from July 2010 CPFL Energia guarantee 3,124 109,428 - 112,552 8,216 64,301 109,947 182,464 25,742 109,428 640,000 775,170 13,243 64,301 749,947 827,491 CPFL Piratininga 1st Issue 1st series 104.0% of CDI 104.0% CDI + 0.16% 2 annual installments from January 2010 CPFL Energia guarantee 5,351 200,000 - 205,351 8,841 199,738 - 208,579 3rd Issue Single series 107.0% of CDI 107.0% CDI + 0.67% April 1st, 2015 CPFL Energia guarantee 13,514 - 258,801 272,315 6,075 - 258,997 265,072 18,865 200,000 258,801 477,666 14,916 199,738 258,997 473,651 RGE 2nd Issue 1st series IGP-M + 9.6% IGP-M + 9.73% April 1st, 2011 Unsecured 1,289 27,489 - 28,778 604 26,930 - 27,534 3rd Issue 1st series 1 CDI + 0.60% (2) CDI + 0.71% 3 annual installments from December 2011 CPFL Energia guarantee 3,591 - 100,000 103,591 800 - 100,000 100,800 2nd series 1 CDI + 0.60% (3) CDI + 0.71% 3 annual installments from December 2011 CPFL Energia guarantee 3,818 - 140,000 143,818 6,369 - 140,000 146,369 3ª Série 1 CDI + 0.60% (4) CDI + 0.71% 3 annual installments from December 2011 CPFL Energia guarantee 720 - 40,000 40,720 1,527 - 40,000 41,527 4ª Série 1 CDI + 0.60% (5) CDI + 0.84% 3 annual installments from December 2011 CPFL Energia guarantee 2,582 - 50,000 52,582 1,165 - 50,000 51,165 5ª Série 1 CDI + 0.60% (5) CDI + 0.84% 3 annual installments from December 2011 CPFL Energia guarantee 2,582 - 50,000 52,582 1,165 - 50,000 51,165 4th Issue Single series 110.30% of CDI 110.3% CDI + 0.82% July 1st, 2011 Unsecured 5,254 184,433 - 189,687 8,685 - 184,242 192,927 19,836 211,922 380,000 611,758 20,315 26,930 564,242 611,487 CPFL Leste Paulista 1st Issue Single series 111.90% of CDI 111.9% CDI + 0.65% July 1st, 2011 CPFL Energia Guarantee 692 23,947 - 24,639 1,143 - 23,929 25,072 CPFL Sul Paulista 1st Issue Single series 111.00% of CDI 111% CDI + 0.6% July 1st, 2011 CPFL Energia Guarantee 457 15,968 - 16,425 756 - 15,957 16,713 CPFL Jaguari 1st Issue Single series 111.90% of CDI 111.9% CDI + 0.79% July 1st, 2011 CPFL Energia Guarantee 288 9,974 - 10,262 476 - 9,965 10,441 CPFL Brasil 1st Issue Single series 111% of CDI 111% CDI + 0.57% July 1st, 2011 CPFL Energia Guarantee 4,716 164,610 - 169,326 7,796 - 164,493 172,289 CPFL Geração 2nd Issue Single series 109.8% of CDI 109.8% CDI + 0.58% July 1st, 2011 CPFL Energia Guarantee 12,021 423,954 - 435,975 19,872 - 423,908 443,780 3rd Issue Single series 107.0% of CDI 107.0% of CDI + 0.67% 1 installment in April 2015 CPFL Energia Guarantee 13,722 - 263,070 276,792 6,168 - 262,738 268,906 EPASA 1st Issue Single series 112.6% of CDI 116.9% of CDI 1 installment in December 2010 CPFL Energia Guarantee 13,955 145,601 - 159,556 14,765 228,982 - 243,747 BAESA 1st series CDI + 0.3% CDI + 0.43% Quarterly with settlement in August 2016 Letters of Guarantee 519 3,164 15,821 19,504 316 3,139 16,479 19,934 2nd series CDI + 0.4% 106% CDI + 0.12% Quarterly with settlement in August 2016 Letters of Guarantee 425 2,570 12,850 15,845 778 3,110 6,221 10,109 944 5,734 28,671 35,349 1,094 6,249 22,700 30,043 114,639 1,311,138 2,020,542 3,446,319 114,217 526,200 2,946,876 3,587,293 The Company and its subsdiaries hold swap converting the local cost of currency variation to interest tax variation in reais, corresponding to (1) 104.4% of CDI (3) 104.85% of CDI (5) 104.87% of CDI (2) 105.07% of CDI (4) 104.9% of CDI 44 RESTRICTIVE COVENANTS The debentures are subject to certain restrictive covenants, the details of which are set forth in the December 31, 2009 financial statements and in the Quarterly Information at June 30, 2010. The Management of the Company and its subsidiaries monitor these ratios systematically and constantly to ensure that the conditions are complied with. In the opinion of the Management of the Company and its subsidiaries, these restrictive conditions and clauses are being adequately complied with. ( 17 ) SUPPLIERS Consolidated Current September 30, 2010 June 30, 2010 System Service Charges 51,426 53,037 Energy Purchased 740,883 647,881 Electricity Network Usage Charges 136,424 140,556 Materials and Services 177,877 167,177 Regulatory Liability (note 3) 68,504 67,547 Other 1,230 2,224 Total 1,176,344 1,078,422 Noncurrent Electricity Network Usage Charges 10,664 21,328 Total 10,664 21,328 45 ( 18 ) TAXES AND CONTRIBUTIONS PAYABLE Consolidated Current Não Current September 30, 2010 June 30, 2010 September 30, 2010 June 30, 2010 ICMS (State VAT) 289,186 281,782 - - PIS (Tax on Revenue) 12,757 14,338 - - COFINS (Tax on Revenue) 59,970 67,238 1,139 1,309 IRPJ (Corporate Income Tax) 107,031 93,881 - - CSLL (Social Contribution Tax) 19,584 23,285 - - IRRF Interest on Shareholders' Equity - 13,798 - - Other 30,716 30,395 - - Total 519,244 524,717 1,139 1,309 ( 19 ) EMPLOYEE PENSION PLANS The subsidiaries sponsor supplementary retirement and pension plans for their employees, with the following characteristics: I  CPFL Paulista The plans currently in effect for the employees of the subsidiary CPFL Paulista through the CESP Foundation are Supplementary Pension Plans, with a defined benefit plan in place up to October 31, 1997, after which a mixed benefit plan was adopted. On modification of the Pension Plan in October 1997, the subsidiary recognized an obligation to pay in respect of the plan deficit determined at the time by the external actuaries of Fundação CESP. This deficit will be liquidated in 240 monthly installments and 20 annual installments, maturing by October 2017, plus interest of 6% p.a. and restatement based on the IGP-DI (FGV). Through the addendum to the agreement with Fundação CESP dated January 17, 2008, the payment terms were changed to 238 monthly payments and 19 annual installments, in relation to the base date of December 31, 2007, with final maturity on October 31, 2027. The balance of the liability as of September 30, 2010 is R$ 527,655 (R$ 522,485 at June 30, 2010). The contract amount differs from the accounting recording of the subsidiary, which is in conformity with CVM Decision n o 371/00. Managers may opt for a Free Benefit Generator Plan  PGBL (defined contribution), operated by either Banco do Brasil or Bradesco. II  CPFL Piratininga A Supplementary Retirement and Pension Plan is currently in effect for CPFL Piratiningas employees, through the CESP Foundation with a defined benefit plan (Proportional Paid-Up Supplementary Benefit Plan  BSPS) in effect up to March 31, 1998, and after that date, a plan with a defined benefit component and a defined contribution component . 46 In September 1997, through a contractual instrument of adjustment of reserves to be amortized, Eletropaulo Metropolitana Eletricidade de São Paulo S.A. (the predecessor of Bandeirante) recognized an obligation to pay in respect of the plan deficit determined at the time by the external actuaries of Fundação CESP, to be liquidated in 240 monthly installments and 20 annual installments, maturing by October 2017 and amortized monthly, plus interest of 6% p.a. and restatement based on the IGP-DI (FGV). Under the Contractual Amendment, signed with Fundação CESP on January 17, 2008, the payment terms were amended to 221 monthly payments and 18 annual installments, in relation to the base date of December 31, 2007, with final maturity on May 31, 2026. The balance of the liability as of September 30, 2010 is R$ 155,668 (R$ 154,309 as of June 30, 2010). The contract amount differs from the accounting entries made by the subsidiary, which are in conformity with CVM Decision n o 371/00. Managers may opt for a Free Benefit Generator Plan  PGBL ( defined contribution), operated by either Banco do Brasil or Bradesco . III  RGE In the case of employees whose work contracts were transferred from CEEE to RGE, the plan is a defined benefit type plan, with a benefit level equal to 100% of the adjusted average of the most recent salaries, including the presumed Social Security benefit, with a Segregated Net Asset administered by ELETROCEEE. For employees admitted as from 1997, a defined contribution Benefit Generating Plan (PGBL  Plano Gerador de Benefício Livre e de Contribuição Definida) private pension plan was set up with Bradesco Vida e Previdência in January 2006. This plan does not generate any actuarial responsibility for the company. IV  CPFL Santa Cruz The benefits plan of the subsidiary CPFL Santa Cruz, administered by BB Previdência - Fundo de Pensão do Banco do Brasil, is a defined contribution plan. Managers may opt for a Free Benefit Generator Plan  PGBL ( defined contribution), operated by either Banco do Brasil or Bradesco . V  CPFL Geração The plan currently in force for the employees of subsidiary CPFL Geração through the CESP Foundation is a Supplementary Pension Plan, along the same lines as the CPFL Paulista plan. With the modification of the Retirement Plan, at that point maintained by CPFL Paulista, in October 1997, a liability was recognized as payable by the subsidiary CPFL Geração, relating to the plan deficit calculated by the external actuaries of Fundação CESP, which is being amortized on a 240 monthly installments and 20 annual installments, until October 2017, plus interest of 6% p.a. and restatement according to the IGP-DI (FGV). Under the Contractual Amendment, signed with Fundação CESP on January 17, 2008, the payment terms were amended to 238 monthly installments and 19 annual installments, in relation to the base date of December 31, 2007, with final maturity on October 31, 2027. The balance of the obligation, as of September 30, 2010 is R$ 10,616 (R$ 10,512 as of June 30, 2010). The contract amount differs from the accounting recording of the subsidiary, which is in conformity with CVM Decision n o 371/00. 47 Managers may opt for a Free Benefit Generator Plan  PGBL ( defined contribution), operated by either Banco do Brasil or Bradesco . VI  CPFL Jaguariúna In November 2005, the companies joined the CMSPREV private pension plan, administered by IHPREV Pension Fund. The plan is a defined contribution plan. Managers may opt for a Free Benefit Generator Plan  PGBL ( defined contribution), operated by either Banco do Brasil or Bradesco . VII  Changes in the defined benefit plans In accordance with CVM Decision Nº 371/00, the changes in the net actuarial liability in this quarter are as follows: September 30, 2010 CPFL CPFL RGE CPFL Consolidated Paulista Piratininga Geração Net actuarial liability at the beginning of the period 288,888 87,611 4,468 369,328 Income recognized in income statement (3,513) Sponsor's contributions during the year (3,472) Net actuarial liability at the end of the year 259,455 80,626 3,911 331,663 Other contributions 13,748 4,634 114 17,971 Total 273,203 80,101 (7,695) 4,025 349,634 Current 30,895 9,928 2,349 629 43,801 Noncurrent 242,308 70,173 3,396 305,833 Total 273,203 80,101 (7,695) 4,025 349,634 Expense and income recognized as operating cost in the actuarial report are shown below: 3rd quarter 2010 CPFL CPFL RGE CPFL Consolidated Paulista Piratininga Geração Cost of service 275 1,202 288 36 1,801 Interest on actuarial liabilities 73,114 18,883 4,587 1,586 98,170 Expected return on assets (5,929) (1,921) (122,210) Unrecognized cost of past service - 3 - - 3 Subtotal (3,200) (1,054) Expected contributions from participants 468 - 146 Subtotal (3,513) Decrease of 50% on Prepaid Pension Expense (*) - - 293 - 293 Total Income (3,513) 3rd quarter 2009 CPFL CPFL RGE CPFL Consolidated Paulista Piratininga Geração Cost of service 361 1,367 314 41 2,082 Interest on actuarial liabilities 75,755 19,245 4,407 1,633 101,040 Expected return on assets (4,597) (1,617) (101,691) Unrecognized cost of past service - 3 - - 3 Amortization of unrecognized actuarial gains - - - 16 16 Subtotal 28 1,226 124 73 1,450 Expected contributions from participants - (607) Subtotal 19 902 73 843 Decrease of 50% on Prepaid Pension Expense (*) - - 75 - 75 Total (Income) Expense 19 902 73 918 (*) As the sponsor, RGE matches the participants contributions to this plan, only 50% was recorded. 48 The principal premises considered in the actuarial calculations were: CPFL Paulista, CPFL Piratininga and CPFL Geração RGE Nominal discount rate for actuarial liabilities: 10.24% p.a. 10.24% p.a. 10.24% p.a. 10.24% p.a. Nominal Return Rate on Assets: (*) (**) 11.28% p.a. 10.24% p.a. Estimated Rate of nominal salary increase: 6.08% p.a. 6.08% p.a. 6.08% p.a. 6.08% p.a. Estimated Rate of nominal benefits increase: 0.0% p.a. 0.0% p.a. 0.0% p.a. 0.0% p.a. Estimated long-term inflation rate (basis for establishing nominal rates above) 4.0% p.a. 4.0% p.a. 4.0% p.a. 4.0% p.a. General biometric mortality table: AT-83 AT-83 AT-83 AT-83 Biometric table for the onset of disability: TÁBUA MERCER TÁBUA MERCER Light-Average Light-Average Expected turnover rate: 0.30 / (Service time + 1) 0.30 / (Service time + 1) null null Likelihood of reaching retirement age: 100% when a beneficiary of the Plan first becomes eligible 100% when a beneficiary of the Plan first becomes eligible (*) CPFL Paulista and CPFL Geração 14.36% p.a. and CPFL Piratininga 14.05% p.a. (**) CPFL Paulista and CPFL Geração 13.05% p.a. and CPFL Piratininga 12.84% p.a. ( 20 ) REGULATORY CHARGES Consolidated September 30, 2010 June 30, 2010 Fee for the Use of Water Resources 3,246 4,000 Global Reverse Fund - RGR 19,381 14,860 ANEEL Inspection Fee 2,112 2,113 Fuel Consumption Account - CCC 53,759 48,690 Energy Development Account - CDE 40,045 40,044 Total 118,543 109,707 ( 21 ) RESERVE FOR CONTINGENCIES Consolidated September 30, 2010 June 30, 2010 Reserve for contingencies - Gross Escrow Deposits related to Contingencies (1) Reserve for Contingencies, net Other escrow deposits (2) Reserve for contingencies - Gross Escrow Deposits related to Contingencies (1) Reserve for Contingencies, net Other escrow deposits (2) Labor Various 58,520 35,858 22,662 102,998 41,336 39,069 2,267 96,757 Civil General Damages 13,329 13,261 68 72,325 10,992 10,962 30 74,967 Tariff Increase 10,621 3,170 7,451 6,198 13,185 3,364 9,821 5,903 Other 12,666 6,918 5,748 10,584 12,989 6,333 6,656 8,882 36,616 23,349 13,267 89,107 37,166 20,659 16,507 89,752 Tax FINSOCIAL 18,687 18,687 - 34,557 18,638 18,638 - 34,467 Increase in basis - PIS and COFINS 830 739 91 151 830 721 109 127 Interest on Shareholders Equity - PIS and COFINS 10,433 9,800 633 633 10,193 9,800 393 393 PIS and COFINS - Non-Cumulative Method 86,651 - 86,651 - 85,994 - 85,994 - Income Tax 71,585 51,481 20,104 477,290 69,398 49,471 19,927 468,351 Other 7,792 5,861 1,931 11,560 8,153 5,695 2,458 11,797 195,978 86,568 109,410 524,191 193,206 84,325 108,881 515,135 Total 291,114 145,775 145,339 716,296 271,708 144,053 127,655 701,644 49 The change in the balances related to reserve for contingencies and escrow deposits are shown below: Consolidated June 30, 2010 Addition Reversal Payment Monetary Restatement September 30, 2010 Labor 41,336 20,595 - 58,520 Civil 37,166 3,441 83 36,616 Tax 193,206 2,060 1,294 195,978 Reserve for Contingencies - Gross 271,708 26,096 1,377 291,114 Escrow Deposits (1) + (2) 845,697 12,336 12,572 862,071 The reserves for contingencies were based on appraisal of the risks of losing litigation to which the Company and its subsidiaries are parties, where a loss is probable in the opinion of the legal advisers and the management of the Company and its subsidiaries. Details of the nature of the provisions for contingencies and judicial deposits are presented in the financial statements as of December 31, 2009. Fiscal: PIS and COFINS  Non-cumulative method In the understanding of the subsidiaries management, and as commented in Note 3.c.5, in the second quarter of 2010 the subsidiaries reclassified the consolidated amount of R$ 129,632 recorded as a regulatory liability to Provisions for Contingencies. This reclassification was decided in light of the taxation discussions regarding the non-cumulative incidence of PIS and COFINS on certain sectorial charges. After the reclassification of these amounts considering current tax legislation in force, the subsidiaries posted adjustments, also in the second quarter, by (i) reversing a contingency of R$ 39,502 and posting to the General and Administrative Expenses  Legal, Judicial and Indemnities account and (ii) reversing a monetary restatement of a consolidated amount of R$4,136 to set against Financial Expense  Monetary restatements and exchange variations. Labor Suit - Litigation Settlement In this quarter, the subsidiary CPFL Paulista agreed a settlement with the Sao Paulo Engineers' Union in relation to the labor claim, in the amount of R$ 19,797 for payment in October 2010. Possible Losses - The Company and its subsidiaries are parties to other suits processes and risks in which management, supported by its legal advisers, believes that the chances of a successful outcome are possible, due to a solid defensive base in these cases. These questions do not yet indicate a trend in the decisions of the courts or any other decision in similar proceedings considered probable or remote, and therefore no provision has been established for these. As of September 30, 2010, the claims relating to possible losses were as follows: (i) R$325,218 for labor suits (R$ 313,548 as of June 30, 2010); (ii) R$ 593,010 for civil suits, mainly for suits for personal injuries, environmental damages and tariff increases (R$ 545,152 as of June 30, 2010); and (iii) R$ 793,903 in respect of tax suits, relating basically to Income Tax, ICMS, INSS, FINSOCIAL and PIS and COFINS (R$ 639,813 as of June 30, 2010). Based on the opinion of their legal advisers, Management of the Company and of its subsidiaries consider that there are no significant contingent risks that are not covered by adequate provisions in the Financial Statements, or that might result in the significant impact on future earnings. 50 ( 22 ) OTHER ACCOUNTS PAYABLE Consolidated Current Noncurrent September 30, 2010 June 30, 2010 September 30, 2010 June 30, 2010 Consumers and Concessionaires 57,748 54,352 - - Regulatory Liability (note 3 ) 115,682 119,500 32,609 33,863 Energy Efficiency Program - PEE 77,135 60,124 29,274 51,272 Research & Development - P&D 112,265 112,049 24,923 14,630 National Scientific and Technological Development Fund - FNDCT 4,666 4,504 - - Energy Research Company - EPE 1,999 1,921 - - Fund for Reversal - - 17,750 17,750 Advances 6,768 7,509 39,041 63,884 Interest on Compulsory Loan 1,366 1,380 - - Provision for Environmental Expenses 1,851 1,851 344 372 Payroll 6,521 6,097 - - Profit sharing 30,786 29,003 - - Collections agreement 49,490 44,533 - - Other 37,351 51,540 6,388 9,065 Total 503,628 494,363 150,329 190,836 ( 23 ) SHAREHOLDERS EQUITY The shareholders' participations in the Company's equity as of September 30, 2010 and June 30, 2010 are distributed as follows: Amount of shares September 30, 2010 June 30, 2010 Shareholders Common Shares Interest % Common Shares Interest % VBC Energia S.A. 122,948,720 25.55 122,948,720 25.55 BB Carteira Livre I FIA 149,233,727 31.02 149,233,727 31.02 Bonaire Participações S.A. 60,713,511 12.62 60,713,511 12.62 BNDES Participações S.A. 40,526,739 8.42 40,526,739 8.42 Board Members 112 - 112 - Executive Officers 2,824 - 5,624 - Other Shareholders 107,711,497 22.39 107,708,697 22.39 Total 481,137,130 100.00 481,137,130 100.00 23.1 Capital Increase The EGM/AGM of CPFL Energia held on April 26, 2010, approved the merger of all the shares held by the minority shareholders of the subsidiaries CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista, CPFL Mococa, Jaguari Geração, CPFL Serviços and CPFL Santa Cruz with the equity of CPFL Energia and conversion of these companies into wholly-owned subsidiaries. Accordingly, the CPFL Energia capital increased by R$ 52,249, from R$ 4,741,175 to R$ 4,793,424 with the issue of 1,226,192 new common shares. 51 23.2  Dividends and Interest on Shareholders Equity Parent Company September 30, 2010 June 30, 2010 Dividends payable VBC Energia S.A. - 197,896 BB Carteira Livre I FIA - 240,204 Bonaire Participações S.A. - 97,723 BNDES Participações S.A. - 65,231 Brumado Holdings S.A. - 27,767 Other Shareholders 19,910 162,342 Total 19,910 791,163 In the second quarter of 2010, the Company paid out R$ 652,302 relating to dividends declared and provisioned as of December 31, 2009. In this quarter, the Company paid out R$ 771,253 relating to dividends declared and provisioned at the base date of June 30, 2010. ( 24 ) GROSS SALES AND SERVICES INCOME 52 Consolidated Revenue from Eletric Energy Operations 3rd quarter 9 month 3rd quarter 9 month Consumer class Residential 1,341,914 4,047,322 1,304,572 3,759,712 Industrial 1,058,882 3,107,336 1,102,098 3,017,161 Commercial 663,447 2,077,040 660,906 1,964,124 Rural 117,130 329,254 112,640 323,553 Public Administration 95,431 284,437 95,507 273,309 Public Lighting 76,959 226,762 76,612 217,732 Public Services 119,987 351,734 122,609 342,247 Billed 3,473,750 10,423,885 3,474,944 9,897,838 Unbilled (Net) 8,876 (2,247) 9,678 54,152 Emergency Charges - ECE/EAEE - 3 (4) (11) Regulatory assets and liabilities (note 3) 95,714 (59,685) Reclassification to Network Usage Charge - TUSD - Captive Consumers (4,427,684) (1,478,923) (4,367,063) Electricity sales to final consumers 2,074,573 6,089,671 1,946,010 5,470,084 Furnas Centrais Elétricas S.A. 87,582 259,930 89,115 264,479 Other Concessionaires, Licensees and Authorized 186,659 456,900 195,971 562,214 Current Electric Energy 54,589 71,579 22,164 75,192 Electricity sales to wholesaler 328,830 788,409 307,250 901,885 Revenue due to Network Usage Charge - TUSD - Captive Consumers 1,406,042 4,427,684 1,478,923 4,367,063 Revenue due to Network Usage Charge - TUSD - Free Consumers 305,745 807,925 207,047 583,937 Regulatory assets and liabilities (note 3) - Low Income Consumer´s Subsidy 5,326 12,541 2,234 22,279 Other Revenue and Income 53,539 166,182 58,214 168,959 Other operating revenues 1,770,652 5,414,332 1,746,418 5,142,238 Total 4,174,055 12,292,412 3,999,678 11,514,207 Consolidated Revenue from Eletric Energy Operations - in GWh (*) 3rd quarter 9 month 3rd quarter 9 month Consumer class Residential 3,226 9,697 3,041 9,180 Industrial 3,911 11,602 3,866 10,961 Commercial 1,808 5,719 1,692 5,350 Rural 576 1,617 559 1,698 Public Administration 272 822 259 785 Public Lighting 364 1,079 355 1,053 Public Services 446 1,300 416 1,246 Billed 10,603 31,836 10,188 30,273 Own Consumption 8 25 8 24 Electricity sales to final consumers 10,611 31,861 10,196 30,297 Furnas Centrais Elétricas S.A. 763 2,263 783 2,318 Other Concessionaires, Licensees and Authorized 1,676 4,842 2,340 8,323 Current Electric Energy 773 1,677 1,088 2,140 Electricity sales to wholesaler 3,212 8,782 4,211 12,781 (*) Information not reviewed by the independent auditors 53 Consolidated No. of Consumers (*) September 30, 2009 June 30, 2009 Consumer class Residential 5,828,837 5,656,836 Industrial 78,480 77,275 Commercial 492,484 496,220 Rural 236,542 239,133 Public Administration 44,926 43,531 Public Lighting 8,015 7,566 Public Services 7,212 6,802 Total 6,696,496 6,527,363 (*) Information not reviewed by the independent auditors In compliance with ANEEL Order 4,722 of December 18, 2009, which sets out the basic procedures for preparing financial statements and to enable comparison of Statements, the subsidiaries made the following reclassifications in the Financial Statements for 2009: (a) Reclassification of certain revenue amounts posted under the heading Electric Energy Supplied (a sales operation), to Other Operating Revenue (a distribution operation), under the heading of Revenue due to Network Usage Revenue  TUSD  Captive Consumer. (b) In accordance with CAT Ordinance 97/2009, amounts relating to ICMS charged from free consumers are no longer posted to the Income Statement. As this involved posting items under Gross Revenue against Revenue Deductions, there was no impact to the Income Statements of the subsidiaries. 54 ( 25 ) COST OF ELECTRIC ENERGY Consolidated Electricity Purchased for Resale 3rd quarter 9 month 3rd quarter 9 month Energy Purchased in Restricted Framework - ACR Tractebel Energia S.A. 266,164 839,382 245,235 748,042 Itaipu Binacional 249,584 765,665 270,145 903,426 Petróleo Brasileiro S.A. Petrobrás 49,612 150,431 53,563 147,942 CESP - Cia Energética de São Paulo 46,065 130,722 42,535 129,046 Furnas Centrais Elétricas S.A. 41,809 114,713 36,416 111,408 CEMIG - Cia Energética de Minas Gerais 30,038 97,523 58,421 163,320 CHESF - Cia Hidro Elétrica do São Francisco 30,428 87,962 27,714 85,703 Termorio S.A. 35,838 82,154 9,545 34,850 Copel Geração e Transmissão S.A. 16,543 51,992 16,726 51,554 Tractebel Energia Comercializadora Ltda. 10,074 32,792 11,310 35,009 Câmara de Comercialização de Energia Elétrica - CCEE 45,237 61,977 (10,109) 55,156 PROINFA 44,507 139,092 41,747 130,979 Other 215,260 505,922 181,349 468,360 1,081,159 3,060,327 984,597 3,064,795 Energy Purchased in the Free Market - ACL 426,796 1,046,474 403,721 1,067,440 1,507,955 4,106,801 1,388,318 4,132,235 Regulatory assets and liabilities (note 3) 107,014 149,890 192,172 Credit of PIS and COFINS Subtotal 1,275,713 3,830,855 1,400,551 3,935,694 Electricity Network Usage Charge Basic Network Charges 222,032 677,055 239,404 676,115 Transmission from Itaipu 19,838 62,645 20,517 59,674 Connection Charges 18,881 44,319 11,786 36,026 Charges of Use of the Distribution System 6,767 20,420 6,598 18,927 System Service Charges - ESS 34,839 113,615 17,708 73,553 Reserve Energy charges 12,385 28,902 - 3,219 314,742 946,956 296,013 867,514 Regulatory assets (note 3) 11,764 51,579 52,877 83,357 Credit of PIS and COFINS (90,392) (32,691) (88,474) Subtotal 297,267 908,143 316,199 862,397 Total 1,572,980 4,738,998 1,716,750 4,798,091 55 Consolidated Electricity Purchased for Resale - in GWh (*) 3rd quarter 9 month 3rd quarter 9 month Energy Purchased in Restricted Framework - ACR Tractebel Energia S.A. 1,804 5,733 1,689 5,251 Itaipu Binacional 2,734 8,087 2,812 8,288 Petróleo Brasileiro S.A. Petrobrás 419 1,243 425 1,220 CESP - Cia Energética de São Paulo 460 1,315 444 1,364 Furnas Centrais Elétricas S.A. 426 1,235 403 1,252 CEMIG - Cia Energética de Minas Gerais 235 773 539 1,301 CHESF - Cia Hidro Elétrica do São Francisco 340 991 320 1,003 Termorio S.A. 80 242 37 126 Copel Geração e Transmissão S.A. 165 519 171 535 TEC 91 301 107 337 Câmara de Comercialização de Energia Elétrica - CCEE 834 2,332 560 2,891 PROINFA 154 649 259 647 Other 1,176 3,760 1,106 3,359 8,918 27,180 8,872 27,574 Energy Purchased in the Free Market - ACL 4,274 11,643 4,350 11,694 13,192 38,823 13,222 39,268 (*) Information not reviewed by the independent auditors In compliance with ANEEL Order n o 4,722/2009 and in order to enable comparison of Financial Statements, the subsidiaries reclassified amounts in the Financial Statements for 2009 relating to the PROINFA quota, in relation to amounts billed to free consumers and own-power producers, from Cost of the Electric Energy Service, Energy Purchased for Resale to Deductions from Operating Income, Consumer Charges  Other  PROINFA, amounting to R$15,302 and R$ 9,943, respectively, for the third quarter of 2010 and the third quarter of 2009, and R$ 40,873 and R$ 24,490 for the 9 months ended on September 30, 2010 and 2009, respectively. 56 ( 26 ) OPERATING EXPENSES Parent Company 3rd quarter 9 month 3rd quarter 9 month General and Administrative Expenses Personnel 996 2,837 549 1,789 Materials 7 46 8 20 Outside Services 4,314 10,894 1,210 4,919 Leases and Rentals 15 62 30 99 Depreciation and Amortization 39 105 30 89 Publicity and Advertising 351 852 - - Legal, Judicial and Indemnities 19 380 - - Donations, Contributions and Subsidies - - 28 28 Other 598 2,185 2,163 4,957 Total 6,339 17,361 4,018 11,901 Other Operating Expenses Loss on the write-off of noncurrent assets - - 244 1,340 Total - - 244 1,340 Intangible of concession amortization 36,255 108,495 37,187 111,561 Total 42,594 125,856 41,449 124,802 57 Consolidated 3rd quarter 9 month 3rd quarter 9 month Sales Expenses Personnel 20,682 58,956 17,161 51,696 Materials 667 2,252 713 3,486 Outside Services 20,488 58,808 19,552 53,880 Allowance for Doubtful Accounts 7,555 37,410 12,122 20,934 Depreciation and Amortization 2,271 6,688 2,711 8,231 Collection Tariffs 12,050 35,090 11,989 36,436 Other 3,860 12,227 2,795 8,187 Total 67,573 211,431 67,043 182,850 General and Administrative Expenses Personnel 39,238 120,121 38,074 110,041 Materials 3,084 7,928 1,951 5,250 Outside Services 41,009 126,330 32,872 105,458 Leases and Rentals 2,267 6,403 1,434 3,830 Depreciation and Amortization 6,297 17,482 5,843 17,795 Publicity and Advertising 8,236 10,951 1,438 2,508 Legal, Judicial and Indemnities 26,174 7,726 7,322 17,256 Donations, Contributions and Subsidies 1,645 4,924 1,534 4,509 Other 4,783 18,793 4,081 15,740 Total 132,733 320,658 94,549 282,387 Other Operating Expenses Inspection Fee 6,358 18,438 5,504 17,185 Loss on the write-off of noncurrent assets 1,605 5,550 249 11,440 Loss due to non use of studies and projects 103 103 - - Free Energy adjustment (note 3 a.1) - 2,527 - - Other 74 424 3,170 Total 7,753 26,692 6,177 31,795 Intangible of concession amortization 45,591 136,482 46,723 140,174 Total 253,650 695,263 214,492 637,206 58 ( 27 ) FINANCIAL INCOME AND EXPENSES Parent Company 3rd quarter 9 month 3rd quarter 9 month Financial Income Income from Financial Investments 6,626 24,951 8,014 17,890 Arrears of interest and fines - 22 - - Restatement of tax credits 2,173 2,527 574 2,570 Restatement of Escrow Deposits 240 633 160 160 PIS and COFINS of Interest on Shareholders' Equity - - Other 10,501 19,850 4,428 9,841 Subtotal 19,540 38,866 13,176 21,014 Interest on shareholder´s equity - 98,669 - 102,134 Total 19,540 137,535 13,176 123,148 Financial Expense Debt Charges (12,599) (10,686) Monetary and Exchange Variations 224 619 (12) (326) Other (2,373) (2,362) Total (14,748) (13,060) Net financial income (expense) 4,792 99,037 116 80,312 59 Consolidated 3rd quarter 9 month 3rd quarter 9 month Financial Income Income from Financial Investments 45,120 109,631 20,356 61,068 Arrears of interest and fines 33,132 98,976 31,727 93,980 Restatement of tax credits 4,153 5,421 794 3,251 Restatement of Escrow Deposits 12,569 32,447 10,772 35,187 Monetary and Exchange Variations 5,778 33,895 (5,435) 13,881 Interest - CVA and Parcel "A" (Note 3) 245 272 10,527 39,719 Discount on purchase of ICMS credit 1,820 5,389 2,555 5,321 PIS and COFINS of Interest on Shareholders' Equity - - Other 21,213 53,289 11,312 32,776 Total 124,030 330,203 82,608 275,736 Financial Expense Debt Charges (439,834) (391,286) Monetary and Exchange Variations (24,856) (24,313) Interest - CVA and Parcel "A" (Note 3) (5,446) Other (16,398) (11,401) Subtotal (566,153) (504,793) Interest on shareholder´s equity - - - (409) Total (566,153) (505,202) Net financial income (expense) (85,967) (235,950) (72,671) (229,466) ( 28 ) FINANCIAL INSTRUMENTS AND OPERATING RISKS a) Classification of the financial instruments The financial instruments are classified as: Financial assets, in the categories: (i) loans and receivables, (ii) calculated at fair value through profit or loss, (iii) held-to-maturity investments and, (iv) available for sale. Classification is based on the following criteria: i. Loans and receivables These are financial assets with fixed or calculable payments that are not quoted in an active market. These financial assets are recorded at historic cost by the amortized cost method. The main financial assets of the Company and its subsidiaries classified in this category are: (i) consumers, concessionaires and licensees (Note 5), (ii) dividends and interest on capital (Note 12) and (iii) other credits (Note 11). ii. Calculated at fair value through profit or loss These are financial assets that are (i) held for short-term trading, (ii) designated at fair value with the objective of comparing the effects of recognition of income and expenses in order to obtain more relevant and consistent accounting information or, (iii) derivatives. These assets are recorded at their fair values and, in the case of any subsequent change in these fair values, they are set against the income statement of the Company. 60 The main financial assets of the Company and its subsidiaries classified in this category are: (i) cash and cash equivalents and short-term financial investments (Note 4) and (ii) derivatives. iii. Held-to-maturity investments These are non derivative financial assets with fixed or determinable payments and defined maturities, which the Company and its subsidiaries intend to maintain until maturity. The financial assets in this classification are recorded at historic cost by the amortized cost method. The Company classifies the in this category the security receivable from CESP (Note 6). iv. Available for sale Refers to the financial assets that do not fall into any of the above classifications or that are designated as available for sale. These financial assets are recorded at the respective fair values and, in the case of any subsequent change in these fair values, they are set against the Companys equity. The Company and its subsidiaries do not have financial assets classified in this category. Financial liabilities, in the categories: (i) calculated at fair value through profit or loss, (ii) not calculated at fair value through profit or loss. They are classified in accordance with the following criteria: i. Calculated at fair value through profit or loss These are financial liabilities that are: (i) held for short-term trading, (ii) designated at fair value with the objective of comparing the effects of recognition of income and expenses in order to obtain more relevant and consistent accounting information or, (iii) derivatives. These liabilities are recorded at their fair values and, in the case of any change in the calculation of these subsequent fair values, they are set against the income statement of the Company. The Company and its subsidiaries classified the following financial liabilities in this category: (i) CPFL Paulista's debt in foreign currency (Note 15) and, (ii) derivatives. ii. Not calculated at fair value through profit or loss These are other financial liabilities that do not fall into the above category. The financial liabilities in this category are recorded and amortized basically by the amortized cost method. The main financial liabilities classified in this category are: (i) suppliers (note 17), (ii) loans and financing (Note 15), (iii) debt charges (Note 15), (iv) debenture charges (Note 16), (v) debentures (Note 16) and (vi) other accounts payable (Note 22). b) Risk Considerations: The business of the Company and its subsidiaries comprises principally generation, sale and distribution of electric energy. As public service concessionaires, the operations and/or tariffs of its principal subsidiaries are regulated by ANEEL. 61 The principal market risk factors that affect the business are the following: Exchange rate risk: This risk derives from the possibility of the subsidiaries incurring losses and cash constraints on account of fluctuations in exchange rates, increasing the balances of foreign currency denominated liabilities. The exposure in relation to raising funds in foreign currency is largely covered by contracting swap operations, which allow the Company and its subsidiaries to exchange the original risks of the operation for the cost of the variation in the CDI. The Companys subsidiaries are also exposed in their operations to exchange variations on the purchase of electric energy from Itaipu. The compensation mechanism - CVA protects the companies against possible losses. Interest Rate Risk: This risk derives from the possibility of the Company and its subsidiaries incurring losses due to fluctuations in interest rates that increase financial expenses on loans, financing and debentures. The subsidiaries have also tried to increase the portion of pre-indexed loans or loans tied to indexes with lower rates and little fluctuation in the short and long term. Credit Risk: This risk arises from the possibility of the subsidiaries incurring losses resulting from difficulties in receiving amounts billed to customers. This risk is evaluated by the subsidiaries as low, as it is spread over the number of customers and in view of the collection policy and cancellation of supply to defaulting consumers. Risk of Energy Shortages: The energy sold by the subsidiaries is basically generated by hydropower plants. A prolonged period of low rainfall, together with an unforeseen increase in demand, could result in a reduction in the volume of water in the power plants reservoirs, compromising the recovery of their volume, and resulting in losses due to the increase in the cost of purchasing energy or a reduction in revenue due to the introduction of another rationing program, as in 2001. According to the Annual Energy Operation Plan  PEN, of July 2010, drawn up by the National Electricity System Operator, the risk of any electric energy deficit for 2010 is low, making the possibility of another electricity rationing program remote. Risk of Acceleration of Debts: The Company and its subsidiaries have loan agreements, financing and debentures with restrictive clauses (covenants) normally applicable to these kinds of operation, related to compliance with economic and financial ratios, cash generation, etc. These covenants are monitored appropriately and do not restrict the capacity to operate normally. Management of Risks on Financial instruments The Company and its subsidiaries maintain certain operating and financial policies and strategies with a view to ensuring the liquidity, security and profitability of their assets. As a result, control and follow-up procedures are in place on the transactions and balances of financial instruments, for the purpose of monitoring the risks and current rates in relation to those used in the market. Risk management controls: In order to manage the risks inherent to the financial instruments and to monitor the procedures established by management, the Company and its subsidiaries use the MAPS software system to calculate the VaR - Value at Risk, and Mark to Market, Stress Testing and Duration of the instruments, and assesses the risks to which the Company and its subsidiaries are exposed. Historically, the financial instruments contracted by the Company and its subsidiaries supported by these tools have produced adequate risk mitigation results. It must be stressed that the Company and its subsidiaries contract derivatives, always with the appropriate levels of approval, only in the event of exposure that management regards as a risk. The Company and its subsidiaries do not enter into transactions involving exotic or speculative derivatives. Furthermore, the Company and its subsidiaries meet the requirements of the Sarbanes-Oxley Law, and accordingly have internal control policies that aim for a strict control environment to minimize the exposure to risks. 62 c) Valuation of Financial Instruments The estimates of the market value of the financial instruments were based on pricing models, applied individually for each transaction, taking into consideration the future payment flows, based on the conditions contracted, discounted to present value at market interest rates, based on information obtained from the BM&F, BOVESPA and ANDIMA websites. Accordingly, the market value of a security corresponds to its maturity value (redemption value) marked to present value by the discount factor (relating to the maturity date of the security) obtained from the market interest graph in Brazilian reais. In the case of specific electricity sector operations, where there are no similar transactions in the market and with low liquidity, mainly related to regulatory aspects, the subsidiaries assumed that the market value is represented by the respective book value. This is due to the uncertainties reflected in the variables which have to be taken into consideration in creating a pricing model. In addition to the assets and financial liabilities calculated at fair value through profit or loss, the Company and its subsidiaries have other financial liabilities not calculated at fair value. The market values of these financial instruments as of September 30 and June 30, 2010, applying the above methodology, presented for comparison purposes only, are shown below: Parent Company September 30, 2010 June 30, 2010 Accounting balance Fair value Accounting balance Fair value Debentures (note 16) (458,537) Total (458,537) Consolidated September 30, 2010 June 30, 2010 Accounting balance Fair value Accounting balance Fair value Loans and financing (note 15) (4,596,698) (3,870,281) (3,680,874) Debentures (note 16) (3,446,319) (3,587,293) (3,637,464) Total (8,043,017) (7,457,574) (7,318,338) d) Derivatives As previously mentioned, the Company and its subsidiaries use derivatives as a hedge against the risks of variations in exchange and interest rates, without any speculative purposes. The Company and its subsidiaries have an exchange hedge compatible with the net exposure to exchange risks, including all the assets and liabilities tied to exchange variation. The hedge instruments contracted by the Company and its subsidiaries are currency or interest rate swaps with no leverage component, margin call requirements or daily or periodical adjustments. As terms of the majority of the derivatives contracted by the subsidiary CPFL Paulista are fully aligned with the debts protected, and in order to obtain more relevant and consistent accounting information through the recognition of income and expenses, the respective debts were designated, for accounting purposes, at fair value. Other debts with different terms from the derivatives contracted as a hedge continue to be recorded at cost. Furthermore, the Company and its subsidiaries do not adopt hedge accounting for derivative operations. 63 As of September 30, 2010, the Company and its subsidiaries had the following swap operations: Market values (book values) Company / strategy / counterparts Asset (Liability) Market values, net Values at cost, net Gain (Loss) on marking to market Currency / index Maturity range Notional Negotiation market Derivatives for protection of debts designated at fair value Exchange variation hedge CPFL Paulista ABN - (779) (779) 5,655 yen Jan 2012 376,983 Over the counter Subtotal - (779) (779) 5,655 Derivatives for protection of debts not designated at fair value Exchange variation hedge CPFL Paulista Itau BBA - (2,581) dollar Oct 2010 30,121 Over the counter CPFL Geração HSBC - (447) (447) dollar Oct 2010 to Mar 2011 65,237 Over the counter Hedge interest rate variation CPFL Energia Citibank 2 (490) (488) 96 CDI + spread Sep 2010 to Sep 2014 450,000 Over the counter RGE Santander 416 - 416 99 317 CDI + spread Dec 2010 to Dec 2013 280,000 Over the counter Citibank 102 - 102 34 68 CDI + spread Dec 2010 to Dec 2013 100,000 Over the counter Hedge interest rate variation CPFL Piratininga HSBC - (118) (118) 9 TJLP Jan 2013 25,453 Over the counter Santander - (140) (140) 4 TJLP Jan 2013 25,453 Over the counter CPFL Geração HSBC - (242) (242) 4 TJLP Dec 2012 50,377 Over the counter Subtotal 520 (2,736) Total 520 2,919 Current 361 Não Current 159 Total 520 * For further details of terms and informationa bout debts and debentures, see Notes 15 and 16 (1) The interest rate hedge swaps have half-yearly validity, so the notional value reduces in accordance with amortization of the debt. (2) The interest rate hedge swaps have monthly validity, so the notional value reduces in accordance with amortization of the debt. In spite of the net losses determined by marking the derivatives shown above to market, the effects were minimized by the option exercised by the Company and its subsidiaries also to mark to market the debts tied to hedge instruments (note 15). The Company and its subsidiaries have recorded gains and losses on their derivatives. However, as these derivatives are used as a hedge, these gains and losses minimized the impact of variations in exchange and interest rates on the protected indebtedness. For the quarters and 9 month periods ended in September 30, 2010 and 2009, the derivatives resulted in the following impacts on the consolidated result: 64 Gain (loss) Company Hedged risk / Operation Account 3rd quarter 9 month 3rd quarter 9 month CPFL Energia Interest rate variation Financial expense - Swap transactions 164 97 37 CPFL Energia Marking to market Financial expense - Adjustment to fair value 20 415 CPFL Paulista Exchange variation Financial expense - Swap transactions 13,802 (3,160) (23,902) (195,372) CPFL Paulista Marking to market Financial expense - Adjustment to fair value 1,627 1,558 1,223 44,450 CPFL Piratininga Exchange variation Financial expense - Swap transactions - - - (218) CPFL Piratininga Interest rate variation Financial expense - Swap transactions 13 13 - - CPFL Piratininga Marking to market Financial expense - Adjustment to fair value - (126) CPFL Geração Exchange variation Financial expense - Swap transactions (5,594) (28,700) (233,624) CPFL Geração Interest rate variation Financial expense - Swap transactions 581 CPFL Geração Marking to market Financial expense - Adjustment to fair value 206 1,792 1,120 10,700 RGE Exchange variation Financial expense - Other financial exp - - (11,743) RGE Interest rate variation Financial expense - Other financial exp 109 450 188 321 RGE Marking to market Financial expense - Derivative adjustment to fair value 104 92 422 9,964 (51,338) (386,077) Other exchange exposure It should be noted that the indirect subsidiary ENERCAN has no swaps, as an exchange hedge, in relation to the debt of R$ 139,214 (R$ 67,825 in proportion to the participation of the subsidiary CPFL Geração) to the BID and BNDES of the portion tied to the basket of currencies, since a percentage of its tariff adjustments covers the exchange variation in the tariff period. In spite of the existence of a natural hedge against this exposure, the effect of exchange variations on these debts generated a gain of R$ 8,747 (R$ 4,262 in proportion to the participation of CPFL Geração) in the third quarter of 2010 and a gain of R$ 15,351 (R$ 7,479 in proportion to the participation of CPFL Geração) in the same period of 2009 . The compensation of these amounts will occur after the respective tariff adjustment process, respecting the existing conditions of each contract. The subsidiary CPFL Paulista also has a total indebtedness in foreign currency of R$ 468,790. As a hedge against exchange exposure, it contracted derivatives used as a hedge directly tied to the indebtedness of R$420,618. To minimize the exchange exposure, the subsidiary also contracted a non tied derivative of R$29,126 and also has sufficient assets indexed in dollars (fund tied to foreign currency loans  Note 11) to offset any exchange impact. e) Sensitivity Analysis In compliance with CVM Instruction n° 475/08, the Company and its subsidiaries performed sensitivity analyses of the main risks to which their financial instruments (including derivatives) are exposed, mainly comprising variations in exchange and interest rates, as shown below: Exchange variation If the level of exchange exposure at September 30, 2010 is maintained, the simulation of the consolidated effects by type of financial instrument for three different scenarios would be: 65 Consolidated Instruments Exposure Risk Exchange depreciation of 8.7%* Exchange depreciation of 25%** Exchange depreciation of 50%** Financial asset instruments 21,578 apprec. dollar 1,871 5,395 10,789 Financial liability instruments (177,913) apprec. dollar (15,427) Derivatives - Plain Vanilla Swap 92,076 apprec. dollar 7,983 23,020 46,038 (64,259) (5,573) Financial liability instruments apprec. yen (36,471) (105,154) Derivatives - Plain Vanilla Swap 420,618 apprec. yen 36,471 105,154 210,309 - (64,259) (5,573) * In accordance with exchange graphs contained in information provided by the BM&F **In compliance with CVM Instruction 475/08 Variation in interest rates Supposing that (i) the scenario of exposure of the financial instruments indexed to variable interest rates as of September 30, 2010 were to be maintained, and (ii) the respective accumulated annual indexes as of that date were to remain stable (CDI of 9,20% p.a.; IGP-M of 7,77% p.a.; TJLP of 6.00% p.a.), the effects on the consolidated financial statements for the next 12 months would be a net financial expense of R$525,808. In the event of fluctuations in the indexes in accordance with the three scenarios described, the effect on the net financial expense would as follows: Consolidated Instruments Exposure Risk Scenario I* Raising index by 25%** Raising index by 50%** Financial asset instruments 1,869,748 CDI variation 39,264 43,003 86,008 Financial liability instruments (5,247,381) CDI variation Derivatives - Plain Vanilla Swap CDI variation (4,000,448) Financial assets instruments 85,985 IGP-M variation 1,670 3,341 Financial liability instruments IGP-M variation 610 (1,259) (2,517) 21,193 411 824 Financial liability instruments (2,762,725) TJLP variation 3,869 Derivatives - Plain Vanilla Swap 105,836 TJLP variation 1,588 3,175 (2,656,889) 3,721 Total increase (6,636,144) * The CDI, IGP-M and TJLP indexes considered of 11.30%, 6.83% and 5.86%, respectively, were obtained from information available in the market **In compliance with CVM Instruction 475/08 ( 29 ) SU BSEQUENT EVENT Foz do Chapecó On October 15, 2010 the first unit of the four generators of the Foz do Chapeco power plant went into commercial operation, as described in note 1. 66 Tariff Adjustment - CPFL Piratininga By means of Ratification Resolution nº 1,075 of October 19, 2010, ANEEL set the Annual Tariff Adjustment for CPFL Piratininga at an average percentage of 10.11%, as described in note 3. 67 07.01  COMMENTS ON PERFORMANCE IN THE QUARTER Analysis of Results  CPFL Energia (parent company) Net income was R$ 387,659 in the third quarter of 2010, an increase of 33.8% (R$97,985) compared to the same quarter of the previous year, due mainly to results of equity in subsidiaries, as shown below: 3 rd quarter 3 rd quarter CPFL Paulista 159,654 133,390 CPFL Piratininga 66,778 RGE 56,334 39,151 CPFL Santa Cruz 7,530 10,617 CPFL Leste Paulista 4,767 4,042 CPFL Jaguari 3,264 1,913 CPFL Sul Paulista 4,178 3,550 CPFL Mococa 2,136 2,192 CPFL Geração 62,348 85,417 CPFL Brasil 49,895 61,516 CPFL Atende 734 6 CPFL Planalto 2,907 1,603 CPFL Serviços 1,391 CPFL Jaguariúna (250) 6 CPFL Jaguari Geração 2,353 2,514 Total 424,019 329,187 68 12.01  COMMENTS ON CONSOLIDATED PERFORMANCE IN THE QUARTER CPFL Energia (Consolidated) Information Consolidado 3rd quarter 2010 3rd quarter 2009 Variation 9 month 2010 9 month 2009 Variation GROSS REVENUE 4,174,055 3,999,678 4.4% 12,292,412 11,514,207 6.8% Electricity sales to final consumers (¹) 3,480,617 3,424,933 1.6% 10,517,355 9,837,147 6.9% Electricity sales to wholesaler 328,830 307,250 7.0% 788,409 901,885 -12.6% Other operating revenues (¹) 364,608 267,495 36.3% 986,648 775,175 27.3% DEDUCTION FROM OPERATING REVENUE (1,415,977) 8.5% (3,785,600) 8.5% NET OPERATING REVENUE 2,758,078 2,694,166 2.4% 8,183,152 7,728,607 5.9% ENERGY COST (1,572,980) -8.4% (4,798,091) -1.2% Electricity purchased for resale (1,275,713) -8.9% (3,935,694) -2.7% Electricity network usage charges (316,199) -6.0% (908,143) (862,397) 5.3% OPERATING COST/EXPENSE (448,982) 9.4% (1,336,511) 3.6% Personnel (132,589) 11.3% (440,105) (400,888) 9.8% Employee pension plan 21,797 (918) -2474.4% 65,396 (2,758) -2471.1% Material (17,056) 26.1% (57,623) (48,920) 17.8% Outsourced Services (91,269) 22.0% (317,918) (273,881) 16.1% Depreciation and Amortization (97,164) 4.0% (294,605) (290,480) 1.4% Merged Goodwill Amortization (46,723) -2.4% (136,482) (140,174) -2.6% Other (63,263) 36.1% (203,069) (179,410) 13.2% INCOME FROM ELECTRIC UTILITY SERVICES 693,770 528,434 31.3% 2,059,748 1,594,005 29.2% FINANCIAL INCOME (EXPENSE) (72,671) 18.3% (235,950) (229,466) 2.8% Income 124,030 82,608 50.1% 330,202 275,736 19.8% Expense (155,279) 35.2% (566,152) (504,793) 12.2% Interest on Shareholders' Equity - - 0.0% - 0.0% INCOME BEFORE TAX 607,803 455,763 33.4% 1,823,798 1,364,539 33.7% Social Contribution (44,584) 29.9% (174,260) (132,644) 31.4% Income Tax (117,995) 35.8% (480,580) (362,664) 32.5% INCOME BEFORE INTERESTS 389,688 293,184 32.9% 1,168,958 869,231 34.5% Noncontrolling interest (2,029) (3,510) -42.2% (8,295) -17.2% Reversal of Interest on Shareholders' Equity - 409 - NET INCOME FOR THE PERIOD 387,659 289,674 33.8% 1,162,088 861,345 34.9% EBITDA 816,589 669,729 21.9% 2,418,569 2,019,122 19.8% Net Income for the Period and EBITDA Reconciliation (2) NET INCOME FOR THE PERIOD 387,659 289,674 1,162,088 861,345 Employee Pension Plan 918 (65,396) 2,758 Depreciation and Amortization 146,645 143,887 431,087 430,654 Financial Income (Expense) 85,967 72,671 235,950 229,466 Social Contribution 57,933 44,584 174,260 132,644 Income Tax 160,182 117,995 480,580 362,664 Reversal of Interest on Net Equity - - - EBITDA 816,589 669,729 2,418,569 2,019,122 (¹) The reclassification of revenue from the Network Usage Charge - TUSD - Captive Consumers was not taken into account in presentation of the Comments on Consolidated Performance (note 24) (²) Information not reviewed by the independent accountants Gross Operating Revenue The Gross Operating Revenue in the third quarter of 2010 was R$4,174,055, up 4.4% (R$ 174,377) on the same period of the previous year. In spite of the billed energy sales having fallen slightly by R$ 1,194 as a result of the net effect of the 3.9% reduction in average prices practiced, caused mainly by the negative tariff adjustments of the ditributors and the increase of 4.1% in energy sales, gross operating revenue was positively impacted by the following factors: 69 · An increase of R$ 57,674 in regulatory assets and liabilities, mainly due to the negative effect of repositioning CPFL Piratininga's tariff review in 2009, amounting to R$ 90,721 (note 3 b.1); · An increase of R$ 21,580 in the energy supplied, mainly due to the increase of R$ 32,425 in short-term electricity sales, as well as the price increase in the CCEE. · An increase of R$ 97,115 in Other Operating Revenue, due to the increase of R$98,698 in revenue due to the Use of the Distribution System  TUSD for free customers. This increase is mainly due to the revival of industrial activity, the effects of the tariff adjustment and the migration of captive clients to the free market, particularly in the case of CPFL Paulista. Ø Quantity of Energy Sold An increase of 4.1% was recorded in the quantity of energy billed to final consumers in the third quarter of 2010. The residential, commercial and industrial classes, which account for 84.3% of the energy sold to end users in the quarter and have the highest average tariffs, registered growth of 6.1%, 6.8% and 1.1% respectively, compared with the same quarter of the previous year. The residential and commercial classes benefit from the accumulated effect of the expansion of total payroll and credit availability in recent years and the reduced IPI incentive in effect up to January 31, 2010, which resulted in increased purchases of household electrical goods and a dynamic retail trade. Additionally, higher temperatures than those of the same period last year boosted consumption. The amount sold to the industrial class shows that this category is overcoming the negative effects of the international crisis that affected the industry in our concession area until mid-2009. Resumption of industrial operations was fueled by a series of tax exemptions, which encouraged bringing forward scheduled production to reduce costs. However, growth in the third quarter was less than in the first half of the year, on account of the withdrawal of these tax incentives and the winding down of the inventory recomposition process. In addition, the migration of free customers resulted in a decrease in sales in the period. In respect of the quantity of energy sold and transported within the concession area, which impacted both billed supply and the collection of TUSD, there was an increase of 7.5% compared with the same period of the previous year. The quantity of energy supplied fell 23.7% in the third quarter of 2010, both in the sales to the CCEE (short term sales), as a result of the lower energy balances, in the commercial segment (sales to other concessionaires, licensees and authorized sellers), due to the termination of several contracts. Ø Tariffs In the third quarter of 2010, the energy supply tariffs applied fell by an average of 3.9%, mainly due to the impacts of the tariff adjustments of the distribution subsidiaries: CPFL Paulista: -5.69% from April 2010; RGE: 3.96% from June 2010; CPFL Santa Cruz: -2,53%, CPFL Jaguari: 3.67%, CPFL Mococa: 3.24%, CPFL Leste Paulista: -8.47% and CPFL Sul Paulista: 4.94%, all from February 2010; CPFL Piratininga: -2.12% from October 2009. 70 Deductions from Operating Revenue Deductions from Operating Income in the third quarter of 2010 amounted to R$ 1,415,977, an increase of 8.5% (R$ 110,465) in relation to the same quarter of 2009, mainly reflecting an increase of R$ 33,319 in taxes on revenue (PIS, COFINS and ICMS) and the increase of R$ 59,480 in CCC and CDE charges. Cost of Electric Energy Cost of Electric Energy in the quarter totaled R$ 1,572,980, representing a decrease of 8.4% (R$ 143,770) in relation to the same period of the previous year. Ø Electric Energy Purchased for Resale The balance of electric energy purchased for resale was R$ 1,275,713, a decrease of 8.9% (R$ 124,898). In spite of the increase of R$ 119,637 in the cost of energy purchased, due primarily to the tariff adjustments, the variation is explained by the positive effect of R$ 253,881 of regulatory assets and liabilities. Whereas in 2009 there were expenses related to regulatory assets and liabilities and and amortization of deferred costs in 2008, especially those relating to exchange variations of Itaipu, in 2010, there is an income related to the deferral due to the higher price of energy and amortization of 2009 regulatory liabilities. Further, there was the negative adjustment of R$ 49,621 in 2009 relating to the ratification of overcontracting by Piratininga in the tariff adjustment process (see noe 3.c.6). Ø Tariff for the Use of the Distribution System The balance of tariff for the Use of the Distribution System was R$ 297,267, falling 6.0% (R$ 18,932) in relation to the second quarter of 2010, basically due to the effects of deferral and amortization of regulatory assets and liabilities, particularly those relating to the activation of thermoelectric power plants in 2008 and energy supply risk, amortized in 2009. Operating Costs and Expense Operating costs and expenses in the quarter amounted to R$ 491,318, an increase of 9.4% (R$42,336) compared to the same period of the previous year, mainly due to: · Private Pension Fund: recorded income of R$ 21,797 in the quarter and expense of R$918 in the third quarter of 2009, largely as a result of the nominal earnings expected on the plan assets, based on an Actuarial Report; · Personnel: expenses relating to Personnel presented an increase of R$ 14,979, mainly as a result of the wage increases determined in collective bargaining agreements and an increase in the number of employees basically due to the business expansion by service companies. · Outsourced Services: an increase of R$ 20,037 as a result of price increases; maintenance expenses relating to the electricity system, telephone services and providing reinforcement for the technical staff; · Other Expenses: an increase of R$22,834, particularly in terms of Legal, Court and Indemnity expenses, which increased R$18,477, mainly due to the provision for labor claims recorded by CPFL Paulista (see note 21). Financial Income (Expense) 71 The Net Financial Income (Expense) in the third quarter of 2010 was an expense of R$ 85,977, representing an increase of 18.3% (R$ 13,306) compared with the same period of 2009: Ø The financial income increased R$41,422 (50.1%), mainly due to: · An increase of R$ 24,764 in earnings on short-term financial investments as a result of the higher balance of cash and cash equivalents in the third quarter of 2010; · An increase of R$ 11,213 in monetary and exchange restatement, largely due to restatement of regulatory assets. Ø The financial expense increased R$54,718 (35.2%) mainly due to: · An increase of R$ 44,178 in debt charges, mainly due to the increase in indebtedness in the period and the increase of indicators used to correct debts, particularly the CDI index. Social Contribution and Income Tax Taxes on income in the third quarter of 2010 totaled R$ 218,115, an increase of 34.2% (R$55,536) in relation to the same quarter of 2009, mainly as a result of the 33.8% increase in pre-tax income. Net income and EBITDA As a result of the above factors, the net income for the quarter was R$387,659, 33.8% (R$97,985) higher than in the same period of 2009. The adjusted EBITDA (net income for the quarter, eliminating the effects of the private pension plan, depreciation, amortization, financial income (expense), equity accounting, social contribution and income tax) for the third quarter of 2010 was R$816,588, 21.9% (R$ 146,859) higher than the EBITDA for the same period of 2009. 72 13.01 INVESTMENTS IN SUBSIDIARIES AND/OR ASSOCIATED COMPANIES 1 - ITEM 2 - NAME OF SUBSIDIARY/ASSOCIATED COMPANY 3 - CNPJ (Federal Tax ID) 4 - CLASSIFICATION 5 - EQUITY IN CAPITAL OF INVESTEE - % 6 - SHAREHOLDERS' EQUITY - % 7 - TYPE OF COMPANY 8 - NUMBER OF SHARES HELD IN CURRENT QUARTER (in units) 9 - NUMBER OF SHARES HELD IN PREVIOUS QUARTER (in units) 01 COMPANHIA PAULISTA DE FORÇA E LUZ - CPFL 33.050.196/0001-88 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 02 CPFL GERAÇÃO DE ENERGIA S/A 03.953.509/0001-47 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 03 CPFL COMERCIALIZAÇÃO BRASIL S/A 04.973.790/0001-42 PRIVATE SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 04 COMPANHIA PIRATININGA DE FORÇA E LUZ 04.172.213/0001-51 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 05 RIO GRANDE ENERGIA S/A 02.016.439/0001-38 PUBLIC SUBSIDIARY COMMERCIAL, INDUSTRIAL AND OTHER 73 14.01 CHARACTERISTICS OF PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1 - ITEM 01 2 - ISSUE ORDER NUMBER 3 3 - REGISTRATION NUMBER WITH CVM CVM/SRE/DEB/2007/042 4 - DATE OF REGISTRATION WITH CVM 10/25/2007 5 - ISSUED SERIES UN 6 - TYPE SIMPLE 7 - NATURE PUBLIC 8 - ISSUE DATE 09/03/2007 9 - DUE DATE 09/03/2014 10 - TYPE OF DEBENTURE NO PREFERENCE 11 - REMUNERATION CONDITIONS PREVAILING CDI + 0.45% 12 - PREMIUM/DISCOUNT 13 - NOMINAL VALUE (Reais) 14 - ISSUED AMOUNT (Thousands of Reais) 15 - NUMBER OF DEBENTURES ISSUED (UNIT) 16 - OUTSTANDING DEBENTURES (UNIT) 17 - TREASURY DEBENTURES (UNIT) 0 18 - REDEEMED DEBENTURES (UNIT) 0 19 - CONVERTED DEBENTURES (UNIT) 0 20 - DEBENTURES TO BE PLACED (UNIT) 0 21 - DATE OF THE LAST RENEGOTIATION 0 22 - DATE OF NEXT EVENT 09/03/2012 74 19.01  CAPITAL EXPENDITURE (Not reviewed by independent auditors) Our principal capital expenditure in recent years has been on maintaining and upgrading our distribution network and generation projects. The following table sets forth our capital expenditure for the nine month-period ended September 30, 2010, as well as the three years ended December 31, 2009, 2008 and 2007. Total capex (R$ million) Year ended as of December 31, 9 months 2010 Energy distribution CPFL Paulista 291 CPFL Piratininga RGE 215 221 CPFL Santa Cruz 21 20 18 11 Other 29 34 19 9 Total Energy generation Sales activities 10 8 9 Other - 2 3 2 Total 1,327 1,178 1,132 We plan to effect capital expenditure totaling approximately R$1,724 million in 2010 and approximately R$ 1,454 million in 2011. Of the total budgeted capital expenditure over this period, R$2,018 million is for distribution and R$ 1,160 million is for generation. 75 20.01  OTHER IMPORTANT INFORMATION ON THE COMPANY Shareholdersof CPFL Energia S/A holding more than 5% of the shares of the same type and class, as of September 30, 2010: Shareholders Common shares Interest - % VBC Energia S.A. 122,948,720 25.55 BB Carteira Livre I FIA 149,233,727 31.02 Bonaire Participações S.A. 60,713,511 12.62 BNDES Participações S.A. 40,526,739 8.42 Board of directors 112 - Executive officers 2,824 - Other shareholders 107,711,497 22.39 Total 481,137,130 100.00 Quantity and characteristic of secutiries held by Controlling Shareholders, Executive Officers, Board of Directors, Fiscal Council and Free Float, as of September 30, 2010 and 2009: September 30, 2010 September 30, 2009 Shareholders Common shares Interest - % Common shares Interest - % Controlling shareholders 333,314,879 69.28 333,314,881 69.45 Administrator - Executive officers 2,824 0.00 31,152 0.01 Board of directors 112 0.00 3,110 0.00 Fiscal Council Members - Other shareholders - free float 147,819,315 30.72 146,561,795 30.54 Total 481,137,130 100.00 479,910,938 100.00 Outstanding shares 147,819,315 30.72 146,561,795 30.54 76 Shareholders of VBC Energia S/A holding more than 5% of the shares of the same type and class, up to individual level, as of September 30, 2010: Shareholders Common Shares % Preferred Shares % TOTAL % (a) Átila Holdings S/A 46.55 50.00 46.67 (b) Camargo Corrêa Energia S.A. 34.33 33.33 34.29 (c) Camargo Corrêa S.A. 14.90 16.67 14.96 Other shareholders 4.22 - - 4.08 Total 100.00 100.00 100.00 (a) Átila Holdings S/A Shareholders Common Shares % (d) Construções e Comércio Camargo Corrêa S.A. 38.91 Camargo Corrêa S.A 61.09 Total 100.00 (b) Camargo Corrêa Energia S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (e) Camargo Corrêa Investimento em Infra-Estrutura S.A. 100.00 100.00 100.00 Other shareholders - - 6 - 6 - Total 100.00 100.00 100.00 (c) Camargo Corrêa S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (f) Participações Morro Vermelho S.A. 99.99 100.00 100.00 Other shareholders 5 0.01 1 - 6 - Total 100.00 100.00 100.00 (d) Construções e Comércio Camargo Corrêa S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (c) Camargo Corrêa S.A. 100.00 99.99 99.99 Other shareholders 5 - 8 0.01 13 0.01 Total 100.00 100.00 100.00 (e) Camargo Corrêa Investimento em Infra-Estrutura S.A. Shareholders Common Shares % (c) Camargo Corrêa S.A. 100.00 Other shareholders 6 - Total 100.00 (f) Participações Morro Vermelho S.A. Shareholders Common Shares % Preferred Shares % TOTAL % (g) RCABON Empreendimentos e Participações S.A 749,998 33.33 - - 11.11 (h) RCNON Empreendimentos e Participações S.A 749,998 33.33 - - 11.11 (i) RCPODON Empreendimentos e Participações S.A 749,998 33.33 - - 11.11 (j ) RCABPN Empreendimentos e Participações S.A - - 1,498,080 33.29 22.19 (k) RCNPN Empreendimentos e Participações S.A - - 1,498,080 33.29 22.19 (l) RCPODPN Empreendimentos e Participações S.A - - 1,498,080 33.29 22.19 (m) RRRPN Empreendimentos e Participações S.A - - 5,760 0.13 0.09 Other shareholders 6 0.01 - - 6 0.01 Total 100.00 100.00 100.00 (g) RCABON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred Shares % TOTAL % Rosana Camargo Arruda Botelho 100.00 - - 99.98 Other shareholders - - 150 100 0.02 Total 100.00 100.00 100.00 (h) RCNON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred Shares % TOTAL % Renata de Camargo Nascimento 749,850 100 - - 99.98 Other shareholders - - 150 100 0.02 Total 749,850 100 150 100 100.00 (i) RCPODON Empreendimentos e Participações S.A Shareholders Common Shares % Preferred Shares % TOTAL % Regina de Camargo Pires Oliveira Dias 100.00 - - 99.98 Other shareholders - - 150 100 0.02 Total 100.00 100.00 100.00 77 ( j ) RCABPN Empreendimentos e Participações S.A Shareholders Common Shares % Rosana Camargo Arruda Botelho 99.99 Other shareholders 0.01 Total 100.00 (k) RCNPN Empreendimentos e Participações S.A Shareholders Common Shares % Renata de Camargo Nascimento 1,499,890 99.99 Other shareholders 110 0.01 Total 1,500,000 100 (l) RCPODPN Empreendimentos e Participações S.A Shareholders Common Shares % Regina de Camargo Pires Oliveira Dias 99.99 Other shareholders 0.01 Total 100.00 (m) RRRPN Empreendimentos e Participações S.A Shareholders Common Shares % Rosana Camargo Arruda Botelho 33.33 Renata de Camargo Nascimento 33.33 Regina de Camargo Pires Oliveira Dias 33.34 Total 100.00 78 Shareholder's composition of Fundo Mútuo de Investimentos em Ações - BB Carteira Livre I holding more than 5% of the shares of the same type and class up to the individuals level, as of September 30, 2010: Fundo Mútuo de Investimentos em Ações - BB Carteira Livre I Shareholders Cotas % Caixa de Previdência dos Funcionários do Banco do Brasil - PREVI 100.00 Total 100.00 Shareholder's composition of BONAIRE Parcipações S.A. holding more than 5% of the shares of the same type and class, up to the individuals level, as of September 30,2010: Shareholders Common Shares % (a) Energia São Paulo Fundo de Investimento em Participações 100.00 Other shareholders 6 - Total 100.00 (a) Energia São Paulo Fundo de Investimento em Participações Shareholders Cotas % (b) Fundo de Investimento em Cotas de Fundos de Investimento em Participações 114 44.39 Fundação Petrobrás de Seguridade Social - Petros 22.78 Fundação Sabesp de Seguridade Social  Sabesprev 0.61 Fundação Sistel de Seguridade Social 32.22 Total 796,479,768 100.00 (b) Fundo de Investimento em Cotas de Fundos de Investimento em Participações 114 Shareholders Cotas % Fundação CESP 100.00 Total 100.00 Shareholder's composition of BNDES Participações S.A. holding more than 5% of the shares of the same type and class, up to the individuals level, as of September 30, 2010: Shareholders Common Shares % Banco Nacional de Desenv. Econômico e Social ( * ) 1 100.00 Total 1 100.00 ( * ) State agency - Federal Government Number of shares is expressed in units Commitment to arbitrage The Company is committed to arbitration in the Market Arbitration Chamber, in accordance with the Arbitration Clause in Article 44 of the Companys By-Laws. 79 Social Report / Nine-month period ended in September 2010 and 2009 (*) Company: CPFL ENERGIA S.A. 1 - Basis for Calculation 9 month-period ended September 2010 Value (R$ thousand) 9 month-period ended September 2009 Value (R$ thousand) Net Revenues (NR) Operating Result (OR) Gross Payroll (GP) 2 - Internal Social Indicators Value (000) % of GP % of NR Value (000) % of GP % of NR Food 7.87% 0.38% 8.14% 0.38% Mandatory payroll taxes 27.16% 1.30% 26.34% 1.23% Private pension plan 4.91% 0.24% 4.99% 0.23% Health 5.90% 0.28% 5.80% 0.27% Occupational safety and health 0.41% 0.02% 0.40% 0.02% Education 0.35% 0.02% 0.40% 0.02% Culture 0 0.00% 0.00% 0 0.00% 0.00% Trainning and professional development 1.85% 0.09% 1.08% 0.05% Day-care / allowance 0.21% 0.01% 0.23% 0.01% Profit / income sharing 7.91% 0.38% 8.75% 0.41% Others 1.07% 0.05% 0.58% 0.03% Total - internal social indicators 57.65% 2.77% 56.70% 2.64% 3 - External Social Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Education 0.03% 0.01% 0.10% 0.02% Culture 0.40% 0.09% 0.62% 0.11% Health and sanitation 0.10% 0.02% 0.03% 0.01% Sport 40 0.00% 0.00% 0.01% 0.00% War on hunger and malnutrition 0 0.00% 0.00% 0 0.00% 0.00% Others 0.09% 0.02% 0.04% 0.01% Total contributions to society 0.62% 0.14% 0.80% 0.14% Taxes (excluding payroll taxes) 228.45% 50.91% 278.53% 49.18% Total - external social indicators 229.07% 51.05% 279.33% 49.32% 4 - Environmental Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Investments relalated to company production / operation 4.02% 0.90% 4.81% 0.85% Investments in external programs and/or projects 3.20% 0.71% 3.49% 0.62% Total environmental investments 7.21% 1.61% 8.31% 1.47% Regarding the establishment of "annual targets" to minimize residues, the consumption in production / operation and increase efficiency in the use of natural resources, the company: ( ) do not have targets ( ) fulfill from 51 to 75% ( ) fulfill from 0 to 50% (X) fulfill from 76 to 100% ( ) do not have targets ( ) fulfill from 51 to 75% ( ) fulfill from 0 to 50% (X) fulfill from 76 to 100% 5 - Staff Indicators 9 months 2010 9 months 2009 Nº of employees at the end of period Nº of employees hired during the period Nº of outsourced employees NA Nº of interns Nº of employees above 45 years age Nº of women working at the company % of management position occupied by women 8.70% 9.43% Nº of Afro-Brazilian employees working at the company % of management position occupied by Afro-Brazilian employees 1.79% 1.27% Nº of employees with disabilities 6 - Relevant information regarding the exercise of corporate citizenship 9 months 2010 9 months 2009 Ratio of the highest to the lowest compensation at company Total number of work-related accidents 13 7 Social and environmental projects developed by the company were decided upon by: ( ) directors (X) directors and managers ( ) all employees ( ) directors (X) directors and managers ( ) all employees Health and safety standards at the workplace were decided upon by: ( ) directors and managers ( ) all employees (X) all + Cipa ( ) directors and managers ( ) all employees (X) all + Cipa Regarding the liberty to join a union, the right to a collective negotiation and the internal representation of the employees, the company: ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT The private pension plan contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees The profit / income sharing contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees In the selection of suppliers, the same ethical standards and social / environmental responsibilities adopted by the company: ( ) are not considered () are suggested (X) are required ( ) are not considered ( ) are suggested (X) are required Regarding the participation of employees in voluntary work programs, the company: ( ) does not get involved ( ) supports (X) organizes and motivates ( ) does not get involved ( ) supports (X) organizes and motivates Total number of customer complaints and criticisms: in the company 530,416 in Procon 1,666 in the Courts in the company in Procon 393 in the Courts 845 % of complaints and criticisms attended to or resolved: in the company 100% in Procon 100% in the Courts 25.76% in the company 100% in Procon 100% in the Courts 28.14% Total value-added to distribute (R$ 000): Nine-months-period 2010: 6,410,065 Nine-months-period 2009: 5,593,620 Value-Added Distribution (VAD): 66% government 6% employees 12% shareholders 10% third parties 6 % retained 68% government 7% employees 10% shareholders 10% third parties 5% retained 7 - Other Information In the financial items were utilized the percentage of stock paticipation. For the other information, as number of employees and legal lawsuits, the informations were available in full numbers. Responsible: Antônio Carlos Bassalo, phone: 55-19-3756-8018, bassalo@cpfl.com.b r (*) Information not reviewed by the independent auditors 80 CPFL Energia S.A. Added Value Statements For the periods ended September 30, 2010 and 2009 ( in thousands of Brazilian Reais ) Parent Company Consolidated 3rd quarter Nine months 3rd quarter Nine months 3rd quarter Nine months 3rd quarter Nine months 1 - Revenues 980 982 42 154 4,609,584 13,581,397 4,282,704 12,273,117 1.1 - Operating revenues 980 982 3 3 4,174,055 12,292,412 3,999,678 11,514,207 1.2 - Revenues related to the construction of own assets - - 39 151 442,870 1,328,708 295,148 779,844 1.3 - Allowance for doubtful accounts - (7,555) (37,410) (12,122) (20,934) 1.4 - Provision for losses on the realization of regulatory assets - 214 (2,313) - - 2- ( - ) Inputs (5,279) (14,339) (3,693) (11,414) (2,393,331) (7,061,840) (2,332,399) (6,513,257) 2.1 - Electricity Purchased for Resale - (1,747,205) (5,257,057) (1,897,938) (5,301,982) 2.2 - Material (7) (46) (8) (20) (220,563) (758,362) (165,587) (401,631) 2.3 - Outsourced Services (4,314) (10,894) (1,249) (5,070) (313,018) (798,942) (184,801) (575,363) 2.4 - Other (958) (3,399) (2,436) (6,324) (110,139) (242,869) (82,874) (230,789) 2.5 - Cost of Service Rendered - (2,406) (4,610) (1,199) (3,492) 3- Gross Added Value (1 + 2) (4,299) (13,357) (3,651) (11,260) 2,216,253 6,519,557 1,950,305 5,759,860 4- Retentions (36,294) (108,600) (37,216) (111,650) (153,275) (451,049) (150,030) (449,445) 4.1 - Depreciation and Amortization (39) (105) (30) (89) (107,684) (314,567) (103,307) (309,271) 4.2 - Amortization of intangible assets (36,255) (108,495) (37,186) (111,561) (45,591) (136,482) (46,723) (140,174) 5- Net Added Value Generated (3 + 4) (40,593) (121,957) (40,867) (122,910) 2,062,978 6,068,508 1,800,275 5,310,415 6- Added Value Received in Transfer 443,559 1,360,965 342,363 1,060,249 129,077 342,892 80,567 283,205 6.1 - Financial Income 19,540 47,983 13,176 30,461 131,106 349,763 84,077 291,500 6.2 - Equity in Subsidiaries 424,019 1,312,982 329,187 1,029,788 - 6.3 - Non-Controlling Shareholder's Equity - (2,029) (6,871) (3,510) (8,295) 7- Added Value to be Distributed (5 + 6) 402,966 1,239,008 301,496 937,339 2,192,055 6,411,400 1,880,842 5,593,620 8- Distribution of Added Value 8.1 - Personnel and Charges 870 2,436 470 1,421 124,177 361,919 130,863 393,825 8.1.1 - Direct Remuneration 804 2,257 465 1,317 93,636 278,399 87,126 264,175 8.1.2 - Benefits 44 96 8 36 22,848 61,221 36,633 107,329 8.1.3 - Government severance indemnity fund for employees - F.G.T.S. 22 83 (3) 68 7,693 22,299 7,104 22,321 8.2 - Taxes, Fees and Contributions (314) 35,942 (1,733) 31,688 1,454,904 4,250,864 1,288,484 3,789,470 8.2.1 - Federal (324) 35,926 (1,734) 31,687 769,790 2,207,682 622,578 1,855,197 8.2.2 - State - 683,944 2,035,895 664,714 1,927,208 8.2.3 - Municipal 10 16 1 1 1,170 7,287 1,192 7,065 8.3 - Interest and Rentals 14,751 38,542 13,085 42,885 225,315 636,529 171,821 548,980 8.3.1 - Interest 14,735 38,479 13,055 42,786 220,572 624,913 168,044 538,609 8.3.2 - Rental 16 63 30 99 4,490 11,363 3,777 10,371 8.3.3 - Other - 253 253 - - 8.4 - Interest on capital 387,659 1,162,088 289,674 861,345 387,659 1,162,088 289,674 861,345 8.4.1 - Interest on net equity - 8.4.2 - Dividends - 774,429 - 571,671 - 774,429 - 571,671 8.4.3 - Retained profits 387,659 387,659 289,674 289,674 387,659 387,659 289,674 289,674 402,966 1,239,008 301,496 937,339 2,192,055 6,411,400 1,880,842 5,593,620 81 21.01  REPORT ON SPECIAL REVIEW-UNQUALIFIED (Convenience Translation into English from the Original Previously Issued in Portuguese) Independent auditors review report To The Shareholders and Management of CPFL Energia S.A. São Paulo - SP 1. We have reviewed the accompanying quarterly financial information of CPFL Energia S.A. (The Company) and consolidated quarterly financial information of the Company and its subsidiaries as of September 30, 2010. The financial information is comprised of the balance sheets, the statements of income, shareholders equity, cash flows and added value, and the footnotes and performance report, which were prepared under the responsibility of the Companys Management. 2. The quarterly financial information of the jointly-owned indirect subsidiary Chapecoense Geração S.A. as of September 30, 2010 was reviewed by other independent auditors, who issued an unqualified special review report on October 08, 2010. CPFL Energia S.A. reports its indirect interest in Chapecoense Geração S.A. using the equity method of accounting and consolidates this investment using the proportional consolidation method. As of September 30, 2010, the balance of this investment is R$339,783 thousand, and the equity in income of this investment in the net income for this three-month period is a R$ 1,417 thousand loss. The quarterly financial information of this indirect investee included in the consolidated quarterly financial information presents proportional assets of R$1,357,293 thousand as of September 30, 2010. Our report, in relation to the amounts generated by this indirect investment is based exclusively on the report of the review conducted by the independent auditors of Chapecoense Geração S.A. 3. Our review was conducted in accordance with specific standards established by the IBRACON - Brazilian Institute of Independent Auditors and the Federal Accounting Council (CFC), which consisted mainly of (a) inquiries of and discussions with persons responsible for the accounting, financial and operating areas of the Company and its subsidiaries about the main criteria adopted in preparing the quarterly financial information, and (b) review of the information and subsequent events that have or may have material effects on the financial position and operations of the Company and its subsidiaries. 4. Based on our special review and the review report issued by other independent auditors, we are not aware of any material modifications that should be made to the quarterly financial information mentioned in the first paragraph, for it to be in conformity with accounting practices adopted in Brazil and regulations issued by the Brazilian Securities Commission - CVM, applicable to the preparation of quarterly financial information. 82 5. The statements of income, cash flows and shareholders equity, of the jointly-owned indirect BAESA- Energética Barra Grande for the three-month period ended September 30, 2009, were reviewed by other independent auditors who issued an unqualified special review report thereon, dated October 21, 2009. Our report for that time does not refer to the amounts and values related to the indirect investment, it is based exclusively on the review report issued by the Independent Auditors of BAESA - Energetica Barra Grande S.A. 6. The statements of income, cash flows and shareholders equity, of the jointly-owned indirect Campos Novos Energia S.A. for the three-month period ended September 30, 2009, were reviewed by other independent auditors who issued a qualified special review report thereon, dated October 21, 2009. The auditors issued a special review report due to the fact that the Company used depreciation taxes determined by Ordinance DNAEE 815/1994, for the good of concession, and not considering the limits of the concession. Then, the administration concluded, based on communication received from the regulatory agent, that the adopted treatment should be maintained, using the depreciation taxes, determined by the referred Ordinance. Our report for that time does not refer to the amounts and the values related to the indirect investment, it is based exclusively on the review report issued by the Independent Auditors of Campos Novos Energia S.A. 7. As mentioned in footnote n° 3 (c.6) to the quarterly financial information, as result of the 2009 tariff review established on the concession agreement, the Brazilian Electricity Agency - ANEEL ratified, on a temporary basis, the financial components of the power overcontracted of its direct subsidiaries Companhia Piratininga de Força e Luz and Companhia Paulista de Força e Luz. The possible effects resulting from this final review, if any, will be recorded in the Companys equity and financial position in subsequent periods. 8. As mentioned in footnote n° 2, during 2009, as approved by CVM, several pronouncements, interpretations and technical guidance issued by the Committee for Accounting Pronouncements (CPC) were put into effect for 2010, which changed the accounting practices adopted in Brazil. As authorized by the CVM Resolution 603/09, Companys Management opted to present its Quarterly Financial Information (ITR) using the accounting practices adopted in Brazil up to December 31, 2009, i.e., did not apply these regulatory rules in effect for 2010. As required by the aforementioned CVM Resolution 603/09, the Company disclosed this fact in footnote n° 2 to the ITR. The description of the main changes that may have an impact on the financial statements of the year end and the clarifications for the reasons that preclude the presentation of an estimate of their possible effects on equity and on the result for the period, as required by the Resolution, are mentioned in the same note. Campinas, November 3, 2010 KPMG Auditores Independentes CRC 2SP014428/O-6 Jarib Brisola Duarte Fogaça Contador CRC 1SP125991/O-0 83 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: COMPANHIA PAULISTA DE FORÇA E LUZ - CPFL The subsidiary Companhia Paulista de Força e Luz - CPFL is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of September 30, 2010, filed with the CVM (Brazilian Securities Commission). 84 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: CPFL GERAÇÃO DE ENERGIA S.A. The subsidiary CPFL Geração de Energia S.A. is a public company and its Comments on the performance in this quarter (the Company and Consolidated) are attached to the Interim Financial Statements as of September 30, 2010, filed with the CVM (Brazilian Securities Commission). 85 22.01  STATEMENT INCOME OF SUBSIDIARY (in thousands of Brazilian reais  R$) 1  Code 2  Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 - 07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 Operating revenues 541,252 1,380,580 533,603 1,456,198 Deductions from operating revenues (57,758) (148,228) (52,909) (183,797) ICMS (8,460) (22,667) (4,819) (52,716) PIS (8,721) (22,187) (8,481) (23,079) COFINS (40,165) (102,196) (39,064) (106,303) ISS (1,178) Net operating revenues 483,494 1,232,352 480,694 1,272,401 Cost of sales and/or services (978,492) (384,649) Electric energy purchased for resale (958,369) (377,887) Electric energy network usage charges - 1 423 Material 16 Outsourced services (8,708) (20,045) (6,313) (19,527) Gross operating income 83,382 253,860 96,045 248,551 Operating expenses/income (9,015) (25,379) (5,313) (11,556) Sales and Marketing (6,646) (22,378) (6,300) (18,739) General and administrative (2,820) (3,796) (1,558) Financial 451 795 1,491 8,730 Financial income 6,350 16,603 4,144 11,084 Financial expenses (5,899) (15,808) (2,653) (2,354) Financial expenses (5,899) (15,700) (2,653) (2,354) Interest on shareholders' equity - - - 86 Other operating income - - 11 11 Other operating expense - Equity in subsidiaries - Income from operations 74,367 228,481 90,732 236,995 Nonoperating income (expense) - Income - Expenses - Income before taxes on income and noncontrolling interest 74,367 228,481 90,732 236,995 Income tax and social contribution (77,235) (11,831) (55,481) Social contribution (6,741) (20,541) (4,799) (16,487) Income tax (18,573) (56,694) (7,032) (38,994) Deferred income tax and social contribution 843 2,017 (17,385) (19,055) Social contribution 223 534 (4,602) (5,044) Income tax 620 1,483 (12,783) (14,011) Statutory profit sharing/contributions - Profit sharing - Contributions - Reversal of interest on shareholders equity - 108 - - Net income (loss) for the period 49,896 153,371 61,516 162,459 SHARES OUTSTANDING EX-TREASURY STOCK (in units) 2,998,565 2,998,565 2,998,565 2,998,565 EARNINGS PER SHARE (Reais) 16.63996 51.14813 20.51515 54.17892 LOSS PER SHARE (Reais) 87 Subsidiary: CPFL COMERCIALIZAÇÃO BRASIL S.A. 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Gross Operating Revenue Consolidated Gross Operating Revenue for the third quarter of 2010 was R$ 541,252, an increase of R$ 7,649 (1.4%) in relation to the same quarter of 2009. This increase is basically explained by the net effect of: (i) increase in the parent companys revenue from energy sales, which grew R$ 34,152 impacted by the increase of 24 GWh in volume of energy sales and 6.3% in the average price; (ii) decrease of R$ 16,465 related to supply contracts of subsidiaries CPFL Cone Sul and Clion; (iii) decline of R$ 10,038 regarding revenue from services rendered by the parent company. Net Income and EBITDA Net income of R$ 49,896 was recorded in the third quarter of 2010, a decrease of R$ 11,620 (18.9%), compared with the same quarter of 2009. EBITDA (net income before Financial Income (Expense), income tax and social contribution, depreciation and amortization) for the third quarter of 2010 was R$ 74.626, 16.8% lower than the R$ 89,736 recorded in the same quarter of 2009 (information not reviewed by the Independent Auditors). 88 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: CPFL PIRATININGA DE FORÇA E LUZ The subsidiary CPFL Piratininga de Força e Luz is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of September 30, 2010, filed with the CVM (Brazilian Securities Commission). 89 22.01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES Subsidiary: RIO GRANDE ENERGIA S.A. The subsidiary Rio Grande Energia S.A. is a public company and its Comments on the performance in this quarter are attached to the Interim Financial Statements as of September 30, 2010, filed with the CVM (Brazilian Securities Commission). 90 SUMMARY Group Table Description Page 01 01 IDENTIFICATION 1 01 02 HEAD OFFICE 1 01 03 INVESTOR RELATIONS OFFICER (Company Mailing Address) 1 01 04 ITR REFERENCE 1 01 05 CAPITAL STOCK 2 01 06 COMPANY PROFILE 2 01 07 COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 2 01 08 CASH DIVIDENDS 2 01 09 SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 3 01 10 INVESTOR RELATIONS OFFICER 3 02 01 BALANCE SHEET  ASSETS 4 02 02 BALANCE SHEET - LIABILITIES 5 03 01 INCOME STATEMENT 6 04 01 STATEMENTS OF CASH FLOW 7 05 01 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JULY 01, 2, 2010 8 05 02 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 10 08 01 CONSOLIDATED BALANCE SHEET - ASSETS 12 08 02 CONSOLIDATED BALANCE SHEET - LIABILITIES 13 09 01 CONSOLIDATED INCOME STATEMENT 14 10 01 CONSOLIDATED STATEMENTS OF CASH FLOW 15 11 01 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JULY 01, 2, 2010 16 11 02 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 17 06 01 NOTES TO THE INTERIM FINANCE STATEMENTS 18 07 01 COMMENTS ON PERFORMANCE IN THE QUARTER 68 12 01 COMMENTS ON CONSOLIDATED PERFORMANCE OF THE QUARTER 69 13 01 INVESTMENTS IN SUBSIDIARIES AND/OR ASSOCIATED COMPANIES 73 14 01 CHARACTERISTICS OF PUBLIC OR PRIVATE ISSUE OF DEBENTURES 74 19 01 CAPITAL EXPENDITURES 75 20 01 OTHER IMPORTANT INFORMATION ON THE COMPANY 76 21 01 REPORT ON SPECIAL REVIEW-UNQUALIFIED 82 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 84 COMPANHIA PAULISTA DE FORÇA E LUZ  CPFL 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 85 CPFL GERAÇÃO DE ENERGIA S.A. 22 01 INCOME STATEMENT OF SUBSIDIARIES 86 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 88 CPFL COMERCIALIZAÇÃO BRASIL S.A. 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 89 COMPANHIA PIRATININGA DE FORÇA E LUZ 22 01 COMMENTS ON PERFORMANCE OF SUBSIDIARIES 90 RIO GRANDE ENERGIA S.A. 91 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 10, 2010 CPFL ENERGIA S.A. By: /
